STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE – NET

AIR COMMERCIAL REAL ESTATE ASSOCIATION

1. Basic Provisions (“Basic Provisions”),

1.1 Parties: This Lease (“Lease”), dated for reference purposes only October 10,
2007.

is made by and between Sunshine Distribution, L.P., a Delaware limited
partnership

(“Lessor”)

and Enova Systems, Inc., a California corporation

(“Lessee”), (collectively the “Parties”, or individually a “Party”)

1.2(a) Premises: That certain portion of the Project (as defined below),
including all improvements therein or to be provided by Lessor under the terms
of this Lease, commonly known by the street of 1560 W. 190th Street (the
“Building”), located in the City of Los Angeles . County of Los Angeles , State
of California , with zip code 90501 , as outlined on Exhibit A attached hereto
(“Premises”) and generally described as consisting of (describe briefly the
nature of the Premises): approximately 43,010 square feet of the office and
industrial space in the building (as depicted on the attached Exhibit A (the
“Premises”) together with a license to use fifty-five (55) striped reserve
parking spaces, and in-common parking spaces within the parking areas on the
parcel and as depicted on attached Exhibit E (the “Parking License”) (See
Addendum Paragraph 51). In addition to Lessee’s rights to use and occupy the
Premises as hereinafter specified, Lessee shall not have non-exclusive rights to
any utility raceways of the Building containing the Premises (“Building”) and to
the Common Areas (as defined in Paragraph 2.7 below), but shall not have any
rights to the roof or exterior wall of the Building or to any other buildings in
the Project. The Premises, the Building, the Common Areas, the land upon which
they are located, along with all other buildings and improvements thereon, are
herein collectively referred to as the “Project.” (See also Paragraph 2)

1.2(b) Parking: fifty-five (55) reserve vehicle parking spaces. (See also
Paragraph 2.6)

1.3 Term: five (5) years and two (2) months (“Original Term”) commencing on the
Commencement Date (as defined in Addendum Paragraph 53) and ending five
(5) years and two (2) months thereafter (“Expiration Date”). (See also
Paragraph 3 and Addendum Paragraph 52)

1.4 Early Possession: (“Early Possession”).

(See also Paragraphs 3.2 and 3.3)

1.5 Base Rent: $ 36,557.00 per month (“Base Rent”), payable on the First (1st)
day of each month commencing on the third (3rd) month of the Original Term .
(See also Paragraph 4 and Addendum Paragraph 50)

[X] If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted.

1.6 Lessee’s Share of Common Area Operating Expenses: thirty-one and 94/100
percent (31.94%) (“Lessee’s Share”). Lessee’s Share has been calculated by
dividing the approximate square footage of the Premises by the approximate
square footage of the project. See Addendum Paragraph 54. In the event that the
size of the Premises and/or the Project are modified during the term of this
Lease, Lessor shall recalculate Lessee’s Share to reflect such modification.

1.7 Base Rent and Other Monies Paid Upon Execution:

(a) Base Rent: $36,559.00 for the period third month of the Original Term

(b) Common Area Operating Expenses: $5,053.44 for the period first thirty (30)
days of the Original Term.

(c) Security Deposit: $200,000.00 (See Addendum Paragraph 71) (“Security
Deposit”). (See also Paragraph 5)

(d) Other: $ for

(e) Total Due Upon Execution of this Lease: $ 41,612.44 (See Addendum
Paragraph 55)

1.8 Agreed Use: General business office, sales, warehouse, light assembly of
hybrid drive systems and products, distribution of consumer products, materials
and equipment. See Paragraph 56 of the Addendum. (See also Paragraph 6)

1.9 Insuring Party: Lessor is the “Insuring Party”. (See also Paragraph 8)

1.10 Real Estate Brokers: (See also Paragraph 15)

(a) Representations: The following real estate brokers (the “Brokers”) and
brokerage relationships exist in this transaction (check applicable boxes):

     
[X] Fremont Associates (Eric Knirk)
  represents Lessor exclusively (“Lessor’s Broker”);
 
 

[X] Klabin Company (Courtney Bell)
  represents Lessee exclusively (“Lessee’s Broker”);
 
 

[ ]
  represents both Lessor and Lessee (“Dual Agency”)
 
 


(b) Payment to Brokers: Subject to Paragraph 15, below, upon execution and
delivery of this Lease by both Parties, Lessor shall pay to Lessor’s Broker the
Brokers the brokerage fee agreed to in subject to the terms of a separate
written agreement (or if there is no such agreement, the .sum of or % of the
total Base Rent for the brokerage services rendered by Lessor’s Broker the
Brokers).

1.11 Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by None (“Guarantor”). (See also Paragraph 37)

      1.12Attachments. Attached hereto are the following, all of which
constitute a part of this Lease;

[X] an Addendum consisting of Paragraphs 50
  through 72
 
   

[X] a site plan depicting the Premises; Exhibit A
[X] a site plan depicting the Project; Exhibit B
[X] a current set of the Rules and Regulations for the Project; Exhibit C
[ ] a current set of the Rules and Regulations adopted by the owners’
association;



    [ ] a Work Letter;

[X] other (specify); Environmental Questionnaire and Disclosure Statement
(Exhibit E) Parking Plan (Exhibit E); Tenants Improvements Description
(Exhibit F); Form of Letter of Credit (Exhibit G) Option to Extend Rider (Rider
No. 1); Hazardous Substance Rider (Rider No, 2); Permitted Transfers (Rider No,
3).

2. Premises.

2.1 Letting. Lessor hereby leases to Lessee, and Lessee hereby teases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. Unless otherwise provided
herein, any statement of size set forth in this Lease, or that may have been
used in calculating Rent, is an approximation which the Parties agree is
reasonable and any payments based thereon are not subject to revision whether or
not the actual size is more or less. NOTE: Lessee is advised to verify the
actual size prior to executing this Lease.

2.2 Condition. Lessor shall deliver that portion of the Premises contained
within the Building (‘Unit”) to Lessee broom clean and free of debris on the
Commencement Date or the Early Possession Daley whichever first occurs (“Start
Date”}, and, so long as the required service contracts described in
Paragraph 7.1(b) below are obtained by Lessee and in effect within thirty days
following the Start Early Entry Date, warrants that the existing electrical,
plumbing, fire sprinkler, lighting, heating, ventilating and air conditioning
systems (“HVAC”), loading doors, sump pumps, if any, and all other such elements
in the Unit, other than those constructed by Lessee (or required to be
constructed by Lessee), shaft be in good operating condition on said date, that
the structural elements of the roof, bearing walls and foundation of the Unit
shall be free of material defects, and that the Unit does not contain hazardous
levels of any mold or fungi defined as toxic under applicable state or federal
law, If a non-compliance with such warranty exists as of the Start Commencement
Date, or if one of such systems or elements should malfunction or fail within
the appropriate warranty period, Lessor shall, as Lessor’s sole obligation with
respect to such matter, except as otherwise provided In this Lease, promptly
after receipt of written notice from Lessee setting forth with specificity the
nature and extent of such non-compliance, malfunction or failure, rectify same
at Lessor’s expense. The warranty periods shall be for as follows: (i) 6 three
(3) months following the Commencement Date as to the HVAC systems; and (ii)
30 days as to the remaining-systems and other-elements of the Unit., If Lessee
does not give Lessor the required written notice within the appropriate warranty
period, correction of any such non-compliance, malfunction or failure shall be
the obligation of Lessee at Lessee’s sole cost and expense (except for the
repairs to the fire sprinkler systems, roof, foundations, and/or bearing walls
except to the extent such repairs are necessitated by the actions or inactions
of Lessee or its employees, agents or representatives — see Paragraph 7). See
Addendum Paragraph 55.

2.3 Compliance. Lessor warrants that In the best of its actual knowledge the
improvements on the Premises and the Common Areas comply with the building codes
that were in effect at the time that each such Improvement, or portion thereof,
was constructed, and also with all applicable laws, covenants or restrictions of
record, regulations, and ordinances in effect on the Commencement Start Date
(“Applicable Requirements”). Said warranty does not apply to the use to which
Lessee will put the Premises, modifications which may be required by the
Americans with Disabilities Act or any similar laws as a result of Lessee’s use
(see Paragraph 49), or to any Alterations or Utility Installations (as defined
in Paragraph 7.3(a)) made or to be made by Lessee or improvements that may be
required by laws, covenants, restrictions and regulations otherwise applicable
to or resulting from the Lessee improvements. NOTE: Lessee is responsible for
determining whether or not the Applicable Requirements and especially the zoning
are appropriate for Lessee’s intended use, and acknowledges that past uses of
the Premises may no longer be allowed. If the Premises do not comply with said
warranty, except to the extent necessitated by the actions or inactions of
lessee or its employees, agents or representatives Lessor shall, except as
otherwise provided, promptly after receipt of written notice from Lessee setting
forth with specificity the nature and extent of such non-compliance, rectify the
same at Lessor’s expense, provided, however, if If Lessee does not give Lessor
written notice of a non-compliance with this warranty within three (3) 6 months
following the Starts Commencement Date, correction of that non-compliance shall
be the obligation of Lessee at Lessee’s sole cost and expense, If the Applicable
Requirements are hereafter changed so as to require during the term of this
Lease the construction of an addition to or an alteration of the Unit, Premises
and/or Building, the remediation of any Hazardous Substance, or the
reinforcement or other physical modification of the Unit, Premises and/or
Building (“Capital Expenditure”), Lessor and Lessee shall allocate the cost of
such work as follows:

(a) Subject to Paragraph 2.3(c) below, if such Capital Expenditures are required
as a result of the specific and unique use of the Premises by Lessee as compared
with uses by tenants in general, Lessee shall be fully responsible for the cost
thereof, provided, however that if such Capital Expenditure is required during
the last 2 years of this Lease and the cost thereof exceeds 6 months’ Base Rent,
Lessee may instead terminate this Lease unless Lessor notifies Lessee, in
writing, within 10 days after receipt of Lessee’s termination notice that Lessor
has elected to pay the difference between the actual cost thereof and the amount
equal to 6 months’ Base Rent. If Lessee elects termination, Lessee shall
immediately cease the use of the Premises which requires such Capital
Expenditure and deliver to Lessor written notice specifying a termination date
at least 90 days thereafter. Such termination date shall, however, in no event
be earlier than the last day that Lessee could legally utilize the Premises
without commencing such Capital Expenditure.

(b) If such Capital Expenditure is not the result of the specific and unique use
of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor shall pay for such Capital Expenditure and Lessee
shall only be obligated to pay, each month during the remainder of the term of
this Lease, on the date that on which the Base Rent is due, an amount equal to
144th of the portion of such costs reasonably attributable to the Premises.
Lessee shall pay Interest on the balance but may prepay its obligation at any
time. If, however, such Capital Expenditure is required during the last 2 years
of this Lease or if Lessor reasonably determines that it is not economically
feasible to pay Its share thereof, Lessor shall have the option to terminate
this Lease upon 90 days prior written notice to Lessee unless Lessee notifies
Lessor, in writing, within 10 days after receipt of Lessor’s termination notice
that Lessee will pay for such Capital Expenditure. If Lessor does not elect to
terminate, and fails to tender its share of any such Capital Expenditure. Lessee
may advance such funds and deduct same, with Interest, from Rent until Lessor’s
share of such costs have been fully paid. If Lessee is unable to finance
Lessor’s share, or if the balance of the Rent due and payable for the remainder
of this Lease is not sufficient to fully reimburse Lessee on an offset basis,
Lessee shall have the right to terminate this Lease upon 33 days written notice
to Lessor.

(c) Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements if the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change in use, change in intensity of use, or
modification to the Premises then, and in that event, Lessee shall either:
(i) immediately cease such changed use or intensity of use and/or take such
other steps as may be necessary to eliminate the requirement for such Capital
Expenditure, or {ii) complete such Capital Expenditure at its own expense,
Lessee shall not have any right to terminate this Lease.

2.4 Acknowledgements. Lessee acknowledges that: (a) it has been advised by
Lessor and/or Brokers to satisfy itself with respect to the condition of the
Premises (including but not limited to the electrical, HVAC, roof, and fire
sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Lessee’s intended use, (b) Lessee has made such investigation as
it deems necessary with reference to such matters and assumes all responsibility
therefor as the same relate to its occupancy of the Premises, and (c) neither
Lessor, Lessor’s agents, nor Brokers have made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease. In addition, Lessor acknowledges that: (i) Brokers have
made no representations, promises or warranties concerning Lessee’s ability to
honor the Lease or suitability to occupy the Premises, and (ii) it is Lessor’s
sole responsibility to investigate the financial capability and/or suitability
of all proposed tenants. (See Addendum Paragraph 55)

2.5 Lessee as Prior Owner/Occupant. The warranties made by Lessor in Paragraph 2
shall be of no force or effect if immediately prior to the Start Sate Lessee was
the owner or occupant of the Premises. In such event, Lessee shall be
responsible for any necessary corrective work. Intentionally Omitted.

2.6 Vehicle Parking. Lessee shall be entitled to use the number of parking
spaces specified in Paragraph 1.2(b) on those portions of the Common Areas
designated from lime to time by Lessor for parking. Lessee shall not use more
parking spaces than said number. Said parking spaces shall be used for parking
by vehicles no larger than full-size passenger automobiles or pick-up trucks,
herein called “Permitted Size Vehicles.” Lessor may regulate the loading and
unloading of vehicles by adopting Rules and Regulations as provided In
Paragraph 2.9 as otherwise directed by Lessor. No vehicles other than Permitted
Size Vehicles may be parked in the Common Area without the prior written
permission of Lessor, In addition:

(a) Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee’s employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.

(b) Lessee shall not service or store any vehicles in the Common Areas,

(c) If Lessee permits or allows any of the prohibited activities described in
this Paragraph 2.6, then Lessor shat] have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Lessee, without any liability
thereto, which cost shall be immediately payable upon demand by Lessor.

2.7 Common Areas — Definition. The term “Common Areas” is defined as all areas
and facilities outside the Premises and within the exterior boundary line of the
Project and interior utility raceways and Installations within the Unit that are
provided and designated by the Lessor from time to time for the general
non-exclusive use of Lessor, Lessee and other tenants of the Project and their
respective employees, suppliers, shippers, customers, contractors and invitees,
including parking areas, loading and unloading areas, trash areas, roadways,
walkways, driveways and landscaped areas. Notwithstanding the foregoing, Lessee
shall be responsible for its own trash service, water, utilities, electrical
services, janitorial services and other similar act-vises as reasonably
determined by Lessor, which shall not constitute Common Areas.

2.8 Common Areas — Lessee’s Rights. Lessor grants to Lessee, for the benefit of
Lessee and its employees, suppliers, shippers, contractors, customers and
invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project. Under no circumstances shall the
right herein granted to use the Common Areas be deemed to include the right to
store any property, temporarily or permanently, in the Common Areas. Any such
storage shall be permitted only by the prior written consent of Lessor or
Lessor’s designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice, and liability in addition to such other rights and
remedies that it may have, to remove the property and charge the cost to Lessee,
which cost shall be immediately payable upon demand by Lessor.

2.9 Common Areas — Rules and Regulations. Lessor or such other person(s) as
Lessor may appoint shall have the exclusive control and management of the Common
Areas and shall have the right, from time to time, to establish, modify, amend
and enforce-reasonable rules and regulations (“Rules and Regulations”) for the
management, safety, care, and cleanliness of the grounds, the parking and
unloading of vehicles and the preservation of good order, as well as for the
convenience of other occupants or tenants of the Building and the Project and
their invitees. Lessee agrees to abide by and conform to all such Rules and
Regulations, and shall use its best efforts to cause its employees, suppliers,
shippers, customers, contractors and invitees to so abide and conform. Lessor
shall not be responsible to Lessee for the non-compliance with said Rules and
Regulations by other tenants of the Project.

2.10 Common Areas — Changes. Lessor shall have the right, in Lessor’s sole
discretion, from time to time:

(a) To make changes to the Common Areas, including, without limitation, changes
in the Location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas, walkways and utility raceways;

(b) To close temporarily any of the Common Areas for maintenance purposes so
tong as reasonable access to the Premises remains available;

(c) To designate other land outside the boundaries of the Project to be a part
of the Common Areas;

(d) To change the number of add additional buildings and improvements to the
Common Areas;

(e) To use the Common Areas while engaged in making additional improvements,
maintenance, repairs or alterations to the Project, or any portion thereof; and

(f) To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas and Project as Lessor may, in the exercise of sound
business judgment; deem to be appropriate.

3. Term.

3.1 Term. The Commencement Date, Expiration Date and Original Term of this Lease
are as specified in Paragraph 1.3.

3.2 Early Possession. If Lessee totally or partially occupies the Premises prior
to the Commencement Date, the obligation to pay Base Rent shall be abated for
the period of such early possession. All other terms of this Lease (including
but not limited to the obligations to pay Lessee’s Share of Common Area
Operating Expenses, Real Property Taxes and insurance premiums and to maintain
the Premises) shall be in effect during such period. Any early possession shall
not affect the Expiration Date.

3.3 Delay in Possession. Lessor agrees to use its best commercially reasonable
efforts to deliver possession of the Premises to Lessee by the Commencement
Date. If, despite said efforts, Lessor is unable to deliver possession as
agreed, Lessor shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Lease or change the Expiration Date. Lessee
shall not, however, be obligated to pay Rent or perform its other obligations
until Lessor delivers possession of the Premises and any period of rent
abatement that Lessee would otherwise have enjoyed shall run from the date of
the delivery of possession and continue for a period equal to what Lessee would
otherwise have enjoyed, but minus any days of delay caused by the acts or
omissions of Lessee. If possession is not delivered within 60 days after the
Commencement Date, Lessee may, at its option, by notice in writing within
10 days after the end of such 60 day period, cancel this Lease, in which event
the Parties shall be discharged from all obligations hereunder. If such written
notice is not received by Lessor within said 10 day period, Lessee’s right to
cancel this Lease as aforesaid, any period of rent abatement that Lessee would
otherwise have enjoyed shall run from the date of delivery of possession and
continue for a period equal to what Lessee would otherwise have enjoyed under
the terms hereof, but minus any days of delay caused by the acts or omissions of
Lessee. If possession of the Premises is not delivered within 4 months after the
Commencement Date, this Lease shall terminate unless other agreements are
reached between Lessor and Lessee in writing.

3.4 Lessee Compliance. Lessor shall not be required to tender possession of the
Premises to Lessee until Lessee complies with its obligation to provide evidence
of insurance (Paragraph 8.5). Pending delivery of such evidence, Lessee shall be
required to perform ail of its obligations under this Lease from and after the
Start Commencement Date, including the payment of Rent, notwithstanding Lessor’s
election to withheld possession pending receipt of such evidence of insurance.
Further, If Lessee is required to perform any other conditions prior to or
concurrent with the Start Commencement Date, the Start Commencement Date shall
occur but Lessor may elect to withhold possession until such conditions am
satisfied,

4. Rent.

4.1 Rent Defined. All monetary obligations of Lessee to Lessor under the terms
of this Lease (except for the Security Deposit) are deemed to be rent (“Rent”).

4.2 Common Area Operating Expenses. Lessee shall pay to Lessor during the term
hereof, in addition to the Base Rent, Lessee’s Share (as specified in
Paragraph 1.6) of all Common Area Operating Expenses, as hereinafter defined,
during each calendar year of the term of this Lease, in accordance with the
following provisions:

(a) “Common Area Operating Expenses” are defined, for purposes of this Lease, as
all costs incurred by Lessor relating to the ownership and operation of the
Project, including, but not limited to, the following:

(i) The operation, repair and maintenance, in neat, clean, good order and
condition, and if necessary the replacement, of the following:

(aa) The Common Areas and Common Area improvements, including parking areas
(reserved or Unreserved), loading and unloading areas, trash areas, roadways,
parkways, walkways, driveways, landscaped areas, bumpers, irrigation systems,
Common Area lighting facilities, fences and gates, elevators, roots, and roof
drainage systems.

     
(bb)
(cc)
  Exterior signs and any tenant directories.
Any fire sprinkler systems.

(ii) The cost of water, gas, electricity and telephone to service the Common
Areas and any utilities not separately metered.

(iii) The cost of trash disposal, pest control services, property management,
security services, owners’ association dues and fees, the cost to repaint the
exterior of any structures and the cost of any environmental inspections.

(iv) Reserves set aside for maintenance, repair and/or replacement of Common
Area improvements and equipment.

(v) Real Property Taxes (as defined in Paragraph 10).

(vi) The cost of the premiums for the insurance maintained by Lessor pursuant to
Paragraph 8.

(vii) Any deductible portion of an insured loss concerning the Building or the
Common Areas.

(viii) Auditors’, accountants’ and attorneys’ fees and costs related to the
operation, maintenance, repair and replacement of the Project.

(ix) The cost of any capital improvement to the Building or the Project not
covered under the provisions of Paragraph 22 provided, however, that Lessor
shall allocate the cost of any such capital improvement over a 12 year period
and Lessee shall not be required to pay more than Lessee’s Share of 11144th of
the cost of such capital improvement in any given month.

(x) The cost of any other services to be provided by Lessor that are stated
elsewhere in this Lease to be a Common Area Operating Expense.

(b) Any Common Area Operating Expenses and Real Property Taxes that are
specifically attributable to the Unit, the Building or to any other building in
the Project or to the operation, repair and maintenance thereof, shall be
allocated entirely to such Unit, Building, or other building, However, any
Common Area Operating Expenses and Real Property Taxes that are not specifically
attributable to the Building or to any other building or to the operation,
repair and maintenance thereof, shall be equitably allocated by Lessor to all
buildings in the Project.

(c) The inclusion of the improvements, facilities and services set forth in
Subparagraph 4.2(a) shall not be deemed to impose an obligation upon Lessor to
either have said improvements or facilities or to provide those services unless
the Project already has the same, Lessor already provides the services, or
Lessor has agreed elsewhere in this Lease to provide the same or some of them.

(d) Lessee’s Share of Common Area Operating Expenses is payable monthly on the
same day as the Base Rent Is due hereunder. The amount of such payments shall be
based on Lessor’s estimate of the annual Common Area Operating Expenses. Within
60 days after written request (but not more than once each year) Lessor shall
deliver to Lessee a reasonably detailed statement showing Lessee’s Share of the
actual Common Area Operating Expenses incurred during the preceding year, If
Lessee’s payments during such year exceed Lessee’s Share, Lessor shall credit
the amount of such over-payment against Lessee’s future payments. If Lessee’s
payments during such year were less than Lessee’s Share, Lessee shall pay to
Lessor the amount of the deficiency within 10 days after delivery by Lessor to
Lessee of the statement.

(e) Common Area Operating Expenses shall not include any expenses paid by any
tenant directly to third parties, or as to which Lessor is otherwise reimbursed
by any third party, other tenant, or insurance proceeds.

4.3 Payment. Lessee shall cause payment of Rent to be received by Lessor in
lawful money of the United States, without offset or deduction (except as
specifically permitted in this Lease), on or before the day on which It is due.
All monetary amounts shall be rounded to the nearest whole dollar. In the event
that any invoice prepared by Lessor is inaccurate such inaccuracy shall not
constitute a waiver and Lessee shall be obligated to pay the amount set forth in
this Lease. Rent for any period during the term hereof which is for less than
one full calendar month shall be prorated based upon the actual number of days
of said month. Payment of Rent shall be made to Lessor at its address stated
herein or to such other persons or place as Lessor may from time to time
designate in writing. Acceptance of a payment which is less than the amount then
due shall not be a waiver of Lessor’s rights to the balance of such Rent,
regardless of Lessor’s endorsement of any check so stating in the event that any
check, draft, or other instrument of payment given by Lessee to Lessor Is
dishonored for any reason, Lessee agrees to pay to Lessor the sum of $25 in
addition to any Late Charge and Lessor, at its option, may require all future
Rent be paid by cashier’s check. Payments will be applied first to accrued late
charges and attorney’s fees, second to accrued interest, then to Base Rent and
Common Area Operating Expenses, and any remaining amount to any other
outstanding charges or costs.

5. Security Deposit. Lessee shall deposit with Lessor upon execution hereof the
Security Deposit as security for Lessee’s faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit, as determined solely by Lessor, for the payment of any amount
due already due Lessor, for Rents which will be due in the future, and/or to
reimburse or compensate Lessor for any liability, expense, loss or damage which
Lessor may suffer or incur by reason thereof or Lessee’s other breach herein. If
Lessor uses or applies all or any portion of the Security Deposit, Lessee shall
within 10 days after written request therefor deposit monies with Lessor
sufficient to restore said Security Deposit to the full amount required by this
Lease. If the Base Rent increases during the term of this Lease, Lessee shall,
upon written request from Lessor, deposit additional monies with Lessor so that
the total amount of the Security Deposit shall at all times bear the same
proportion to the increased Base Rent as the initial Security Deposit bore to
the initial Base Rent. Should the Agreed Use be amended to accommodate a
material change in the business of Lessee or to accommodate a sublessee or
assignee, Lessor shall have the right to increase the Security Deposit to the
extent necessary, in Lessor’s reasonable Judgment, to account for any increased
wear and tear or increased risk or liability that the Premises may suffer Or be
subject to as a result thereof. If a change in control of Lessee occurs during
this Lease and following such change the financial condition of Lessee is, in
Lessor’s reasonable judgment, significantly reduced, Lessee shall deposit such
additional monies with Lessor, or increase the Letter of Credit by such amount
pursuant to the terms of Paragraph 55 of the Addendum, as shall be sufficient to
cause the Security Deposit to be at a commercially reasonable level based on
such change in financial condition. Lessor shall not be required to keep the
Security Deposit separate from its general accounts. Within 90 days after the
expiration or termination of this Lease, Lessor shall return that portion of the
Security Deposit not used or applied by Lessor. No part of the Security Deposit
shall be considered to be held in trust, to bear interest or to be prepayment
for any monies to be paid by Lessee under this Lease. Lessee acknowledges and
agrees that the Security Deposit may be applied towards any rent or other sum in
default or otherwise owing to Lessor by Lessee following the expiration or
earlier termination of this Lease as allowed under Section 1951.2 of the
California Civil Code. In connection therewith, Lessee hereby waives the
provisions of Section 1950.7 of the California Civil Code. See Addendum
Paragraph 71.

6. Use.

6.1 Use. Lessee shall use and occupy the Premises only for the Agreed Use, or
any other legal use which is reasonably comparable thereto, and for no other
purpose without Lessor’s prior written consent which may be given or withheld in
Lessor’s sole and absolute discretion, Further, Lessee shall not use or permit
the use of the Premises in a manner that Is unlawful, creates damage, waste or a
nuisance, or that disturbs occupants of or causes damage to neighboring premises
or properties. Other than guide, signal and seeing eye dogs, Lessee shall not
keep or allow in the Premises any pets, animals, birds, fish, or reptiles.
Lessor. shall-not-unreasonably withhold or delay its consent to any written
request for a modification of the Agreed Use, so long as the same will not
impair the-structural integrity of the Building or the mechanical or electrical
systems therein, and/or is not significantly more burdensome to the Project. If
Lessor elects to withhold consent; Lessor shall within 7 days after such request
give written notification of same, which notice shall include an explanation of
Lessor’s objections to the change in the Agreed Use.

6.2 Hazardous Substances.

(a) Reportable Uses Require Consent. The term “Hazardous Substance” as used in
this Lease shall mean any product. substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either:
(f) potentially injurious to the public health, safety or welfare, the
environment or the Premises, (ii) regulated or monitored by any governmental
authority, or (iii) a basis for potential liability of Lessor to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substances shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, and/or crude oil or any products, by-products or fractions
thereof, Lessee shall not engage in or permit any activity in or on the Premises
or the Project which constitutes a Reportable Use of Hazardous Substances
without the express prior written consent of Lessor, which may be withheld In
Lessor’s sole and absolute discretion and timely compliance (at Lessee’s
expense) with all Applicable Requirements. “Reportable Use” shall mean (i) the
installation or use of any above or below ground storage tank, (ii) the
generation, possession, storage, use, transportation, or disposal of a Hazardous
Substance that requires a permit from, or with respect to which a report,
notice, registration or business plan is required to be filed with, any
governmental authority, and/or Oil} the presence at the Premises of a Hazardous
Substance with respect to which any Applicable Requirements requires that a
notice be given to persons entering or occupying the Premises or neighboring
properties. Notwithstanding the foregoing, Lessee may use any ordinary and
customary materials reasonably required to be used in the normal course of the
Agreed Use, ordinary office supplies (copier toner, liquid paper, glue, etc.)
and common household cleaning materials, so long as such use is in compliance
with all Applicable Requirements, is not a Reportable Use, and does not expose
the Premises or neighboring property to any meaningful risk of contamination or
damage or expose Lessor to any liability therefor. In addition, Lessor may
condition its consent to any Reportable Use upon receiving such additional
assurances as Lessor reasonably deems necessary to protect itself, the public,
the Premises and/or the environment against damage, contamination, injury and/or
liability, including, but not limited to, the installation (and removal on or
before Lease expiration or termination) of protective modifications (such as
concrete encasements) and/or increasing the Security Deposit. See Addendum
Paragraph 56.

(b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in, on, under or about the
Premises, other than as previously consented to by Lessor (unless the content,
concentration, or extent of the Hazardous Substance has changed, in which event,
notice thereof shall be given), Lessee shall immediately give written notice of
such fact to Lessor, and provide Lessor with a copy of any report, notice, claim
or other documentation which it has concerning the presence of such Hazardous
Substance. See Addendum Paragraph 56.

(c) Lessee Remediation. Lessee shall not cause or permit any Hazardous Substance
to be spilled used, brought on or released in, on, under, or about the Premises
(including through the plumbing or sanitary sewer system) and shall promptly, at
Lessee’s expense and liability, comply with all Applicable Requirements and take
all investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of any contamination of, and for
the maintenance, security and/or monitoring of the Premises or neighboring
properties, that was caused or materially contributed to by Lessee, or
pertaining to or involving any Hazardous Substance brought onto the Premises
during the term of this Lease, by or for Lessee, or any third party. See
Addendum Paragraph 56.

(d) Lessee indemnification. Lessee shall indemnify, defend and hold Lessor, its
agents, employees, lenders and ground lessor, if any, harmless from and against
any and all loss of rents and/or damages, liabilities, judgments, claims,
expenses, penalties, and attorneys’ and consultants’ fees arising out of or
involving any Hazardous Substance brought onto the Premises by or for Lessee, or
any third party (provided, however, that Lessee shall have no liability under
this Lease with respect to underground migration of any Hazardous Substance
under the Premises from areas outside of the Project not caused or contributed
to by Lessee). Lessee’s obligations shall include, but not be limited to, the
effects of any contamination or injury to person, property or the environment
created or suffered by Lessee, and the cost of investigation, removal,
remediation, restoration and/or abatement, dimimution in value of the Project,
or Premises, damages for the loss or restriction or the use of the Premises or
Project, damages arising from any adverse impact on marketing of the Premises or
the Project, and all sums paid in settlement of such claims, and shall survive
the expiration or termination of this Lease. No termination, cancellation or
release agreement entered into by Lessor and Lessee shall release Lessee from
its obligations under this Lease with respect to Hazardous Substances, unless
specifically so agreed by Lessor in writing at the time of such agreement.

(e) Lessor Indemnification. Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which are suffered as a direct result of Hazardous Substances on
the Premises prior to Lessee taking possession or which are caused by the gross
negligence or willful misconduct or Lessor, its agents or employees. Lessor’s
obligations, as and when required by the Applicable Requirements, shall include,
but not be limited to, the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. Intentionally Omitted.

(f) Investigations and Remediations. Lessor shall retain the responsibility and
pay for any investigations or remdiation measures required by governmental
entities having jurisdiction with respect to the existence of Hazardous
Substances on the Premises prio to the Lessee taking possession, unless such
remediation measure is required as a result of Lessee’s use (including
“Alterations”, as defined in paragraph 7.3(a) below) of the Premises, in which
event Lessee shall be responsible for such payment. Lessee shall cooperate fully
in any such activities at the request of Lessor, including allowing Lessor and
Lessor’s agents to have reasonable access to the Premises at reasonable times in
order to carry out Lessor’s investigative and remedial responsibilities.
Intentionally Omitted.

(g) Lessor Termination Option. If a Hazardous Substance Condition (see
Paragraph 9,1(e)) occurs during the term of this Lease, unless Lessee is legally
responsible therefor (In which case Lessee shall make the investigation and
remediation thereof required by the Applicable Requirements and this Lease shall
continue in full force and effect, but subject to Lessor’s rights under
Paragraph 6.2(d) and Paragraph 13), Lessor may, at Lessor’s option, either
(i) investigate and remediate such Hazardous Substance Condition, if required,
as soon as reasonably possible at Lessor’s expense, in which event this Lease
shall continue in full force and effect, or (ii) if the estimated cost to
remediate such condition exceeds 12 times the then monthly Base Rent or
$100,000, whichever is greater, give written notice to Lessee, within 30 days
after receipt by Lessor of knowledge of the occurrence of such Hazardous
Substance Condition, of Lessor’s desire to terminate this Lease as of the date
60 days following the data of such notice in the event Lessor elects to give a
termination notice, Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee’s commitment to pay the amount by which the cost of the
remediation of such Hazardous Substance Condition exceeds an amount equal to 12
times the then monthly Base Rent or 5100,000, whichever is greater. Lessee shall
provide Lessor with said funds or satisfactory assurance thereof within 30 days
following such commitment. In such event, this Lease shall continue in full
force and effect, and Lessor shall proceed to make such remediation as soon as
reasonably possible after the required funds are available. If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as of the date specified In Lessor’s
notice of termination.

6.3 Lessee’s Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee’s sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor’s engineers and/or consultants
which relate in any manner la such Requirements, without regard to whether said
Requirements are now in effect or become effective after the Start Commencement
Date. Lessee shall, within 10 days after receipt of Lessor’s written request,
provide Lessor with copies of all permits and other documents, and other
information evidencing Lessee’s compliance with any Applicable Requirements
specified by Lessor, and shall immediately upon receipt, notify Lessor in
writing (with copies of any documents involved) of any threatened or actual
claim, notice, citation, warning, complaint or report pertaining to or Involving
the failure of Lessee or the Premises to comply with any Applicable
Requirements. Likewise, Lessee shall immediately give written notice to Lessor
of: (i) any water damage to the Premises and any suspected seepage, pooling,
dampness or other condition conducive to the production of mold; or (ii) any
mustiness or other odors that might indicate the presence of mold In the
Premises.

6.4 Inspection; Compliance. Lessor and Lessor’s “Lender” (as defined in
Paragraph 30) and consultants shall have the right to enter into Premises at any
time, in the case of an emergency, and otherwise at reasonable times after
reasonable notice, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease. The cost of any such
Inspections shall be paid by Lessor, unless a violation of Applicable
Requirements or a Hazardous Substance Condition (see Paragraph 9.1) is found to
exist or be imminent, or the inspection is requested or ordered by a
governmental authority. In such case, Lessee shall upon request reimburse Lessor
for the cost of such inspection, so long as such inspection is reasonably
related to the violation or contamination, In addition, Lessee shall provide
copies of all relevant material safety data sheets (MSDS) to Lessor within
10 days of the receipt of written request therefor.

7. Maintenances Repairs, Utility Installations; Trade Fixtures and Alterations.

7.1 Lessee’s Obligations.

(a) In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee’s Compliance with Applicable Requirements), 7.2
(Lessor’s Obligations), 9 (Damage or Destruction), and 14 (Condemnation), Lessee
shall, at Lessee’s sole expense, keep the Premises, Utility Installations
(intended for Lessee’s exclusive use, no matter where located), and Alterations
in good order, condition and repair (whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee’s use, any prior use, the elements or the age of such portion
of the Premises), including, but not limited to, alt equipment or facilities,
such as plumbing, HVAC equipment, electrical, lighting facilities, boilers,
pressure vessels, fixtures, interior walls, interior surfaces of exterior walls,
ceilings, floors, windows, doors, plate glass, and skylights but excluding any
items which are the responsibility of Lessor pursuant to Paragraph 7.2, Lessee,
In keeping the Premises In good order, condition and repair, shall exercise and
perform good maintenance practices, specifically including the procurement and
maintenance of the service contracts required by Paragraph 7-1(b) below.
Lessee’s obligations shall Include restorations, replacements or renewals,
whether capital or non-capital in nature, when necessary to keep the Premises
and all Improvements thereon or a part thereof in good order, condition and
stale of repair.

(b) Service Contracts. Lessee shall, at Lessee’s sole expense, procure and
maintain contracts, terminable at will, with copies to Lessor, in customary form
and substance for, and with contractors specializing and experienced in the
maintenance of the following equipment and improvements, if any, if and when
installed on the Premises: (i) HVAC equipment, (ii) boiler and pressure vessels,
(iii) clarifiers, and (iv) any other equipment, if reasonably required by
Lessor. However, Lessor reserves the right, upon notice to Lessee, to procure
and maintain any or all of such service contracts, and Lessee shall reimburse
Lessor, upon demand, for the cost thereof.

(c) Failure to Perform. If Lessee fails to perform Lessee’s obligations under
this Paragraph 7.1, Lessor may enter upon the Premises after 10 days’ prier
written notice to Lessee (except in the case of an emergency, in which case no
notice shall be required), perform such obligations on Lessee’s behalf, and put
the Premises in good order, condition and repair, and Lessee shall promptly pay
to Lessor a sum equal to 115% of the cost thereof.

(d) Replacement. Subject to Lessee’s indemnification of Lessor as set forth in
Paragraph 8.7 below, and without relieving Lessee of liability resulting from
Lessee’s failure to exercise and perform good maintenance practices, if an item
described in Paragraph 7.1(b) cannot be repaired other than at a east which is
in excess of 50% of the cost of replacing such item, then such item shall be
replaced by Lessor, and the cost thereof shall be prorated between the Parties
and Lessee shall only be obligated to pay, each month during the remainder of
the term of this Lease, on the date on which Base Rent is due, an amount equal
to the product of multiplying the cost of such replacement by a fraction, the
numerator of which is one, and the denominator of which is 144 (i.e. 1/144th of
the cost per month). Lessee shall pay Interest on the unamortized balance but
may prepay its obligation at any time.

7.2 Lessor’s Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Common Area Operating Expenses), 6 (Use),
7.1 (Lessee’s Obligations), 9 (Damage or Destruction) and 14 (Condemnation),
Lessor, subject to reimbursement pursuant to Paragraph 4.2, shall keep In good
order, condition and repair the foundations, structural walls, exterior walls,
structural condition of interior bearing walls, exterior roof, fire sprinkler
system, Common Area fire alarm and/or smoke detection systems, fire hydrants,
parking lots, walkways, parkways, driveways, landscaping, fences, signs and
utility systems serving the Common Areas and all parts thereof, as well as
providing the services for which there is a Common Area Operating Expense
pursuant to Paragraph 4.2. Lessor shall not be obligated to paint the exterior
or interior surfaces of exterior walls nor shall Lessor be obligated to
maintain, repair or replace windows, doors or plate glass of the Premises or to
replace, repair or alter the HVAC or roof, subject to Paragraph 2.4. Lessee
expressly waives the benefit of any statute now or hereafter in effect to the
extent it is inconsistent with the terms of this Lease. See Addendum
Paragraph 57.

7.3 Utility Installations; Trade Fixtures; Alterations.

(a) Definitions. The term “Utility Installations” refers to all floor and window
coverings, air and/or vacuum lines, power panels, electrical distribution,
security and fire protection systems, communication cabling, lighting fixtures,
HVAC equipment, plumbing, and fencing in or on the Premises, The term “Trade
Fixtures” shall mean Lessee’s machinery and equipment that can be removed
without doing material damage to the Premises. The term “Alterations” shall mean
any modification of the improvements, other than Utility Installations or Trade
Fixtures, whether by modification, addition or deletion. “Lessee Owned
Alterations and/or Utility installations” are defined as Alterations and/or
Utility Installations made by Lessee that are not yet owned by Lessor pursuant
to Paragraph 7.4(a).

(b) Consent. Lessee shall not make any Alterations or Utility Installations to
the Premises without Lessor’s prior written consent, which may be withheld in
Lessor’s sole and absolute discretion. Lessee may, however, make non-structural
Utility Installations to the interior of the Premises (excluding the roof)
without such consent but upon notice to Lessor, as long as they are not visible
from the outside, do not involve puncturing, relocating, significantly altering
or removing the roof or any existing walls, will not affect the electrical,
plumbing, HVAC, and/or fife safety systems, and the cumulative cost thereof
during this Lease as extended does not exceed a sum equal to 3 month’s Base Rent
in the aggregate or a sum equal to one month’s Base Rent in any one year.
Notwithstanding the foregoing, Lessee shall not make or permit any roof
penetrations and/or install anything on the roof without the prior written
approval of Lessor. Lessor may, as a precondition to granting such approval,
require Lessee to utilize a contractor chosen and/or approved by Lessor. Any
Alterations or Utility Installations that Lessee shall desire to make and which
require the consent of the Lessor shall be presented to Lessor in written form
with detailed plans. Consent shall be deemed conditioned upon Lessee’s:
(i) acquiring all applicable governmental permits, (ii) furnishing Lessor with
copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Any Alterations or Utility installations shall be performed in a workmanlike
manner with good and sufficient materials. Lessee shall promptly upon completion
furnish Lessor with as-built plans and specifications. For work which costs an
amount in excess of one month’s Base Rent, Lessor may condition its consent upon
Lessee providing a lien and completion bond in an amount equal to 150% of the
estimated cost of such Alteration or Utility installation and/or upon Lessee’s
posting an additional Security Deposit with Lessor.

(c) Liens; Bonds. Lessee shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for use on
the Premises, which claims are or may be secured by any mechanic’s or
materialman’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof/ If
Lessor shall require, Lessee shall furnish a surety bond In an amount equal to
150% of the amount of such contested lien, claim or demand, indemnifying Lessor
against liability for the same, If Lessor elects to participate in any such
action, Lessee shall pay Lessor’s attorneys’ fees and costs.

7.4 Ownership; Removal; Surrender; and Restoration.

(a) Ownership. Subject to Lessor’s right to require removal or elect ownership
as hereinafter provided, all Alterations and Utility Installations made by
Lessee shall be the property of Lessee, but considered a part of the Premises.
Lessor may, at any time, elect in writing to be the owner of all or any
specified part of the Lessee Owned Alterations and Utility Installations. Unless
otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned Alterations
and Utility Installations shall, at the expiration or termination of this Lease,
become the properly of Lessor and be surrendered by Lessee with the Premises.

(b) Removal. By delivery to Lessee of written notice from Lessor not earlier
than 90 and not later than 30 days prior to the end of the term of this Lease,
Lessor may require that any or all Lessee Owned Alterations or Utility
Installations be removed by the expiration or termination of this Lease.
Notwithstanding the foregoing, Lessor may require the removal at any time of all
or any part of any Lessee Owned Alterations or Utility Installations made
without the required consent.

(c) Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. “Ordinary
wear and tear” shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Notwithstanding the foregoing, if
this Lease is for 12 months or less, then Lessee shall surrender the Premises in
the same condition as delivered to Lessee on the Start Commencement Date with NO
allowance for ordinary wear and tear. Lessee shall repair any damage occasioned
by the installation, repair, maintenance or removal of Trade Fixtures, Lessee
owned Alterations and/or Utility Installations, furnishings, and equipment as
well as the removal of any storage tank installed by or for Lessee. Lessee shall
also completely remove from the Premises any and all Hazardous Substances
brought onto the Premises by or for Lessee, or any third party (except Hazardous
Substances which were deposited via underground migration from areas outside of
the Project) even if such removal would require Lessee to perform or pay for
work that exceeds statutory requirements, Trade Fixtures shall remain the
property of Lessee and shall be removed by Lessee prior to the expiration or
termination of this Lease. Any personal property of Lessee not removed on or
before the Expiration Late or any earlier termination date shall be deemed to
have been abandoned by Lessee and may be disposed of or retained by Lessor as
Lessor may desire and Lessee shall pay Lessor 115% of the costs of such
disposal. The failure by Lessee to timely vacate the Premises pursuant to this
Paragraph 7.4(c) without the express written consent of Lessor shall constitute
a holdover under the provisions of Paragraph 26 below.

8. Insurance; Indemnity.

8.1 Payment of Premiums. The cost of the premiums for the insurance policies
required to be carried by Lessor, pursuant to Paragraphs 8.2(b), 8.3(a) and
8.3(b), shall be a Common Area Operating Expense. Premiums for policy periods
commencing prior to, or extending beyond, the term of this Lease shall be
prorated to coincide with the corresponding Start Date or Expiration Date.

8.2 Liability Insurance.

(a) Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 $2,000,000 per occurrence with an annual aggregate of not
less than $2;000;000 $5,000,000. Lessee shall add Lessor as an additional
insured by means of an endorsement at least as broad as the Insurance Service
Organization’s “Additional Insured-Managers or Lessors of Premises” Endorsement
and coverage shall also be extended to include damage caused by heal, smoke or
fumes from a hostile tire. The policy shall not contain any intra-insured
exclusions as between insured persons or organizations, but shall include
coverage for liability assumed under this Lease as an “insured contract” for the
performance of Lessee’s indemnity obligations under this Lease. The limits of
said Insurance shall not, however, limit the liability of Lessee nor relieve
Lessee of any obligation hereunder. Lessee shall provide an endorsement on its
liability policy(ies) which provides that its insurance shall be primary to and
not contributory with any similar Insurance carried by Lessor, whose insurance
shall be considered excess insurance only.

(b) Carried by Lessor. Lessor shall maintain liability Insurance as described in
Paragraph 8.2(a), in addition to, and not in lieu of, the insurance required to
be maintained by Lessee. Lessee shall not be named as an additional Insured
therein.

8.3 Property Insurance — Building, Improvements and Rental Value.

(a) Building and Improvements. Lessor shall obtain and keep in force a policy or
policies of insurance in the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Premises. The
amount of such insurance shall be equal to the full insurable replacement cost
of the Premises, as the same shall exist from time to time, or the amount
required by any Lender, but in no event more than the commercially reasonable
and available insurable value thereof. Lessee Owned Alterations and Utility
Installations, Trade Fixtures, and Lessee’s personal property shall be insured
by Lessee under Paragraph 8.4. If the coverage is available and commercially
appropriate, such policy or policies shall insure against all risks of direct
physical loss or damage (except the perils of flood and/or earthquake unless
required by a Lender, In Lessors discretion), including coverage for debris
removal and the enforcement of any Applicable Requirements requiring the
upgrading, demolition, reconstruction or replacement of any portion of the
Premises as the result of a covered loss. Said policy or policies shall also
contain an agreed valuation provision in lieu of any coinsurance clause, waiver
of subrogation, and inflation guard protection causing an increase In the annual
property insurance coverage amount by a factor of not less than the adjusted
U.S. Department of Labor Consumer Price Index for All Urban Consumers far the
city nearest to where the Premises are located if such insurance coverage has a
deductible clause, the deductible amount shall not exceed $1,000 $5,000 per
occurrence. See Addendum Paragraph 58.

(b) Rental Value. Lessor shall also obtain and keep in force a policy or
policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days (“Rental Value insurance”). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period.

(c) Adjacent Premises. Lessee shall pay for any increase in the premiums for the
property insurance of the Building and for the Common Areas or other buildings
in the Project if said Increase Is caused by Lessee’s acts, omissions, use or
occupancy of the Premises.

(d) Lessee’s improvements. Since Lessor is the Insuring Party, Lessor shall not
be required to insure Lessee Owned Alterations and Utility installations unless
the Item in question has become the property of Lessor under the terms of this
Lease. See Addendum Paragraph 58(a).

8.4 Lessee’s Property; Business interruption Insurance.

(a) Property Damage, Lessee shall obtain and maintain insurance coverage on all
of Lessee’s personal property, Trade Fixtures, and Lessee Owned Alterations and
Utility Installations. Such insurance shall be full replacement cost coverage
with a deductible of not to exceed $1,000 per occurrence. The proceeds from any
such insurance shall be used by Lessee for the replacement of personal property,
Trade Fixtures and Lessee Owned Alterations and Utility Installations. Lessee
shall provide Lessor with written evidence that such insurance is in force.

(b) Business Interruption. Lessee shall obtain and maintain loss of income and
extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.

(c) No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee’s property, business operations or obligations under this Lease.
See Addendum Paragraph 58(b).

8.5 Insurance Policies. Insurance required herein shall be by companies duly
licensed or admitted to transact business in the state where the Premises are
located, and maintaining during the policy term a “General Policyholders Rating”
of at least A-, VI XIV, as set forth in the most current issue of “Best’s
Insurance Guide”, or such other rating as may be required by a Lender. Lessee
shall not do or permit to be done anything which invalidates the required
insurance policies. Lessee shall, prior to the Start Commencement Date, deliver
to Lessor certified copies of policies of such insurance or certificates
evidencing the existence and amounts of the required insurance. No such policy
shall be cancelable or subject to modification except after 30 days prior
written notice to Lessor. Lessee shall, at least 10 days prior to the expiration
of such policies, furnish Lessor with evidence of renewals or “insurance
binders” evidencing renewal thereof, or Lessor may order such insurance and
charge the cost thereof to Lessee, which amount shall be payable by Lessee to
Lessor upon demand. Such policies shall be for a term of at least one year, or
the length of the remaining term of this Lease, whichever is less. If either
Party shall fall to procure and maintain the insurance required to be carried by
it, the other Party may, but shall not be required to, procure and maintain the
same. See Addendum Paragraph 58(c).

8.6 Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or incident to the perils required to be insured against
herein. The effect of such releases and waivers is not limited by the amount of
insurance carried or required, or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to subrogation that such companies may have against Lessor or Lessee,
as the case may be, so long as the insurance is not invalidated thereby. See
Addendum Paragraph 58.

8.7 Indemnity. Except for Lessor’s gross negligence or willful misconduct,
Lessee shall indemnify, protect, defend and hold harmless the Premises, Lessor
and its agents, Lessor’s master or ground lessor, partners and Lenders, from and
against any and all claims, loss of rents and/or damages, liens, judgments,
penalties, attorneys’ and consultants’ fees, expenses and/or liabilities arising
out of, involving, or in connection with, the use and/or occupancy of the
Premises by Lessee. If any action or proceeding is brought against Lessor by
reason of any of the foregoing matters, Lessee shall upon notice defend the same
at Lessee’s expense by counsel reasonably satisfactory to Lessor and Lessor
shall cooperate with Lessee in such defense. Lessor need not have first paid any
such claim in order to be defended or indemnified. See Addendum Paragraph 58.

8.8 Exemption of Lessor and Its Agents from Liability. Notwithstanding the
negligence or breach of this Lease by Lessor or its agents, neither Lessor nor
its members, manager , employees, partners or agents shall be liable under any
circumstances for: (i) Injury or damage to the person or goods, wares,
merchandise or other property of Lessee, Lessee’s employees, contractors,
invitees, customers, or any other person in or about the Premises, whether such
damage or injury is caused by or results from fire, steam, electricity, gas,
water or rain, indoor air quality, the presence of mold or from the breakage,
leakage, obstruction or other defects of pipes, fire sprinklers, wires,
appliances, plumbing, HVAC or lighting fixtures, or from any other cause,
whether the said injury or damage results from conditions arising upon the
Premises or upon other portions of the Building, or from other sources or
places, (ii) any damages arising from any act or neglect of any other tenant of
Lessor or from the failure of Lessor or its agents to enforce the provisions of
any other lease in the Project, or (ill) injury to Lessee’s business or for any
loss of income or profit therefrom. Instead, it is intended that Lessee’s sole
recourse in the event of such damages or injury be to file a claim on the
insurance policy(les) that Lessee is required to maintain pursuant to the
provisions of paragraph 8. See Addendum Paragraph 58.

8.9 Failure to Provide Insurance. Lessee acknowledges that any failure on its
part to obtain or maintain the insurance required herein will expose Lessor to
risks and potentially cause Lessor to incur costs not contemplated by this
Lease, the extent of which will be extremely difficult to ascertain,
Accordingly, for any month or portion thereof that Lessee does not maintain the
required insurance and/or does not provide Lessor with the required binders or
certificates evidencing the existence of the required insurance, the Base Rent
shall be automatically increased, without any requirement for notice to Lessee,
by an amount equal to 10% of the then existing Base Rent or S100, whichever is
greater. The parties agree that such Increase in Base Rent represents fair and
reasonable compensation for the additional risk/costs that Lessor will incur by
reason of Lessee’s failure to maintain the required insurance, Such increase in
Base Rent shall in no event constitute a waiver of Lessee’s Default or Breach
with respect to the failure to maintain such insurance, prevent the exercise of
any of the other rights and remedies granted hereunder, nor relieve Lessee of
its obligation to maintain the insurance specified in this Lease.

9. Damage or Destruction.

9.1 Definitions.

(a) “Premises Partial Damage” shall mean damage or destruction to the
Improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 3 months or less from the
date of the damage or destruction, and the cost thereof does not exceed a sum
equal to 6 month’s Base Rent. Lessor shall notify Lessee in writing within 30
days from the date of the damage or destruction as to whether or not the damage
is Partial or Total. Notwithstanding the foregoing, Premises Partial Damage
shall not include damage to windows, doors, and/or other similar items which
Lessee has the responsibility to repair or replace pursuant to the provisions of
Paragraph 7.1.

(b) “Premises Total Destruction” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which cannot reasonably be repaired in
3 months or less from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to 6 month’s Base Rent. Lessor shall notify Lessee
In writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.

(c) “Insured Loss” shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described In Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.

(d) “Replacement Cost” shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation.

(e) “Hazardous Substance Condition” shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), in, on, or under the Premises which
requires repair, remediation, or restoration.

9.2 Partial Damage — Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor’s expense, repair such damage
(but not Lessee’s Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect: provided, however, that Lessee shall, at Lessor’s
election, make the repair of any damage or destruction the total cost to repair
of which Is $10,000 or less, and, in such event, Lessor shall make any
applicable insurance proceeds available to Lessee on a reasonable basis for that
purpose. Notwithstanding the foregoing, if the required insurance was not in
force or the insurance proceeds are not sufficient to effect such repair, the
Insuring Party shall promptly contribute the shortage in proceeds as and when
required to complete said repairs. In the event, however, such shortage was due
to the fact that, by reason of the unique nature of the improvements, full
replacement cost insurance coverage was not commercially reasonable and
available, Lessor shall have no obligation to pay for the shortage in insurance
proceeds or to fully restore the unique aspects of the Premises unless Lessee
provides Lessor with the funds to cover same, or adequate assurance thereof,
within 10 days fallowing receipt of written notice of such shortage and request
therefor, If Lessor receives said funds or adequate assurance thereof within
said 10 day period, the party responsible for making the repairs shall complete
them as soon as reasonably possible and this Lease shall remain in full force
and effect, If such funds or assurance are not received, Lessor may nevertheless
elect by written notice to Lessee within 10 days thereafter to: (1) make such
restoration and repair as is commercially reasonable with Lessor paying any
shortage In proceeds, in which case this Lease shall remain In full force and
effect, or (ii) have this Lease terminate 30 days thereafter. Lessee shall not
be entitled to reimbursement of any funds contributed by Lessee to repair any
such damage or destruction. Premises Partial Damage due to flood or earthquake
shall be subject to Paragraph 9.3, notwithstanding that there may be some
insurance coverage, but the net proceeds of any such insurance shall be made
available for the repairs If made by either Party.

9.3 Partial Damage — Uninsured Loss. If a Premises Partial Damage that is not an
Insured Loss occurs, unless caused by a negligent or willful act of Lessee (in
which event Lessee shall make the repairs at Lessee’s expense). Lessor may
either: (i) repair such damage as soon as reasonably possible at Lessor’s
expense, In which event this Lease shall continue in full force and effect, or
(ii) terminate this Lease by giving written notice to Lessee within 30 days
after receipt by Lessor of knowledge of the occurrence of such damage. Such
termination shall be effective 60 days following the date of such notice. In the
event Lessor elects to terminate this Lease, Lessee shall have the right within
10 days after receipt of the termination notice to give written notice to Lessor
of Lessee’s commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the date specified in the termination notice.

9.4 Total Destruction. Notwithstanding any other provision hereof, if a Premises
Total Destruction occurs, this Lease shall terminate 60 days following such
Destruction. If the damage or destruction was caused by the gross negligence or
willful misconduct of Lessee, Lessor shall have the right to recover Lessor’s
damages from Lessee, except as provided in Paragraph 8.6.

9.5 Damage Near End of Term. If at any time during the last 6 months of this
Lease there is damage for which the cost to repair exceeds one month’s Base
Rent, whether or not an Insured Loss, Lessor may terminate this Lease effective
60 days following the date of occurrence of such damage by giving a written
termination notice to Lessee within 30 days after the date of occurrence of such
damage. Notwithstanding the foregoing, If Lessee at that time has an exercisable
option to extend this Lease or to purchase the Premises, then Lessee may
preserve this Lease by, (a) exercising such option and (b) providing Lessor with
any shortage in insurance proceeds (or adequate assurance thereof) needed to
make the repairs on or before the earlier of (i) the date which is 10 days after
Lessee’s receipt of Lessor’s written notice purporting to terminate this Lease,
or (I€) the day prior to the date upon which such option expires. If Lessee duly
exercises such option during such period and provides Lessor with funds (or
adequate assurance thereof) to cover any shortage in insurance proceeds, Lessor
shall, at Lessor’s commercially reasonable expense, repair such damage as soon
as reasonably possible and this Lease shall continue in full force and effect,
if Lessee fails to exercise such option and provide such funds or assurance
during such period, then this Lease shall terminate on the date specified in the
termination notice and Lessee’s option shall be extinguished.

9.6 Abatement of Rent; Lessee’s Remedies.

(a) Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee or its
employees, agents or representatives are is not responsible under this Lease,
the Rent payable by Lessee for the period required for the repair, remediation
or restoration of such damage shall be abated in proportion to the degree to
which Lessee’s use of the Premises is materially impaired, but not to exceed the
proceeds received from the Rental Value insurance. All other obligations of
Lessee hereunder shall be performed by Lessee, and Lessor shall have no
liability for any such damage, destruction, remediation, repair or restoration
except as provided herein.

(b) Remedies. If Lessor shall be obligated to repair or restore the Premises and
does not commence, in a substantial and meaningful way, such repair or
restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee’s election to terminate this Lease on a date not less than 60 days
following the giving of such notice. If Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. “Commence” shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever first occurs.

9.7 Termination; Advance Payments. Upon termination of this Lease pursuant to
Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be made
concerning advance Base Rent and any other advance payments made by Lessee to
Lessor. Lessor shall, In addition, return to Lessee so much of Lessee’s Security
Deposit as has not been, or is not then required to be, used by Lessor.

10. Real Property Taxes.

10.1 Definition. As used herein, the term “Real Property Taxes” shall include
any form of assessment: real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor In the Project, Lessor’s right
to other income therefrom, and/or Lessor’s business of [easing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located. The term “Real Property Taxes” shall also
include any tax, fee, levy, assessment or charge, or any increase therein:
(i) imposed by reason of events occurring during the term of this Lease,
including but not limited to, a change in the ownership of the Project, (i1) a
change in the improvements thereon, and/or (ii) levied or assessed on machinery
or equipment provided by Lessor to Lessee pursuant to this Lease. In calculating
Real Property Taxes for any calendar year, the Real Property Taxes for any real
estate tax year shall be included la the calculation of Real Property Taxes for
such calendar year based upon the number of days which such calendar year and
tax year have in common.

10.2 Payment of Taxes. Except as otherwise provided In Paragraph 10.3, Lessor
shall pay the Real Property Taxes applicable to the Project, and said payments
shall be Included in the calculation of Common Area Operating Expenses in
accordance with the provisions of Paragraph 4.2. See Addendum Paragraph 61.

10.3 Additional Improvements. Common Area Operating Expenses shall not include
Real Property Taxes specified in the tax assessor’s records and work sheets as
being caused by additional improvements placed upon the Project by other lessees
or by Lessor for the exclusive enjoyment of such other lessees. Notwithstanding
Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at the time Common
Area Operating Expenses are payable under Paragraph 4.2, the entirety of any
increase in Real Property Taxes if assessed solely by reason of Alterations,
Trade Fixtures or Utility Installations placed upon the Premises by Lessee or at
Lessee’s request or by reason of any alterations or improvements to the Premises
made by Lessor subsequent to the execution of this Lease by the Parties.

10.4 Joint Assessment. If the Building is not separately assessed, Real Property
Taxes allocated to the Building shall be an equitable proportion of the Real
Property Taxes for all of the land end improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available. Lessor’s reasonable determination thereof, in good
faith, shall be conclusive.

10.5 Personal Property Taxes. Lessee shall pay prior to delinquency all taxes
assessed against and levied upon Lessee Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises. When possible, Lessee shall cause its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor if any of Lessee’s said property shall be
assessed with Lessor’s real property, Lessee shall pay Lessor the taxes
attributable to Lessee’s property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee’s property. In the event
Lessee does not pay any such taxes in a timely manner, Lessor may, but is not
obligated to, pay such taxes on behalf of Lessee, and Lessee shall reimburse
Lessor within ten (10) days of such payment by Lessor, an administration fee of
15% of such tax amount paid by Lessee. Lessee shall indemnify, defend and hold
Lessor harmless from such taxes.

11. Utilities and Services. Lessee shall pay for all water, gas, heat, light,
power, telephone, trash disposal and other utilities and services supplied to
the Premises, together with any taxes thereon. Notwithstanding the provisions of
Paragraph 4.2, if at any time In Lessor’s sole judgment, Lessor determines that
Lessee is using a disproportionate amount of water, electricity or other
commonly metered utilities, or that Lessee is generating such a large volume of
trash as to require an increase in the size of the trash receptacle and/or an
increase in the number of times per month that it is emptied, then Lessor may
increase Lessee’s Base Rent by an amount equal to such Increased costs. There
shall be no abatement of Rent and Lessor shall not be liable in any respect
whatsoever for the inadequacy, stoppage, interruption or discontinuance of any
utility or service due to riot, strike, labor dispute, breakdown, accident,
repair or other cause beyond Lessor’s reasonable control or in cooperation with
governmental request or directions.

12. Assignment and Subletting.

12.1 Lessor’s Consent Required.

(a) Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, “assign or assignment”) or sublet all or any
part of Lessee’s interest in this Lease or in the Premises without Lessor’s
prior written consent.

(b) Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent. The transfer, on a cumulative basis, of 25% or
more of the voting control or equity interests of Lessee shall constitute a
change in control for this purpose.

(c) The involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, transfer,
leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee’s assets or interests occurs, which
results or will result in a reduction of the Net Worth of Lessee by an amount
greater than 25% of such Net Worth as it was represented at the lime of the
execution of this Lease or at the time of the most recent assignment to which
Lessor has consented, or as it exists immediately prior to said transaction or
transactions constituting such reduction, whichever was or is greater, shall be
considered an assignment of this Lease to which Lessor may withhold its consent.
“Net Worth of Lessee” shall mean the unconsolidated, tangible net worth of
Lessee (excluding any guarantors) established under generally accepted
accounting principles.

(d) An assignment or subletting without consent shall, at Lessor’s option, be a
Default curable after notice per Paragraph 13.1(e), or a noncurable Breach
without the necessity of any notice and grace period. If Lessor elects to treat
such unapproved assignment or subletting as a noncurable Breach, Lessor may
either: (i) terminate this Lease, or (ii) upon 30 days written notice, increase
the monthly Base Rent to 110% of the Base Rent then in effect. Further, in the
event of such Breach and rental adjustment, (i) the purchase price of any option
to purchase the Premises held by Lessee shall be subject to similar adjustment
to 110% of the price previously in effect, and (ii) all fixed and non-fixed
rental adjustments scheduled during the remainder of the Lease term shall be
increased to 110% of the scheduled adjusted rent.

(e) Lessee’s remedy for any breach of Paragraph 12.1 by Lessor shall be limited
to compensatory damages and/or injunctive relief.

(f) Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default at the time consent is requested.

(g) Notwithstanding the foregoing, allowing a de minimis portion of the
Premises, ie. 20 square feet or less, to be used by a third early vendor in
connection with the installation of a vending machine or payphone shall not
constitute subletting.

12.2 Terms and Conditions Applicable to Assignment and Subletting.

(a) Regardless of Lessor’s consent, no assignment or subletting shall: (i) be
effective without the express written assumption by such assignee or sublessee
of the debt, liabilities and obligations of Lessee under this Lease, upon terms
and conditions acceptable to Lessor, (ii) release Lessee of any obligations
hereunder, or (iii) alter the primary liability of Lessee for the payment of
Rent or for the performance of any other obligations to be performed by Lessee.

(b) Lessor may accept Rent or performance of Lessee’s obligations from any
parson other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach.

(c) Lessors consent to any assignment or subletting shall not constitute consent
to any subsequent assignment or subletting.

(d) In the event of any Default or Breach by Lessee. Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee’s obligations under this Lease, including any assignee or sublessee,
without first exhausting Lessor’s remedies against any other person or entity
responsible therefore to Lessor, or any security held by Lessor.

(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessors determination as to the business,
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee (including, without limitation, current balance sheets,
income statements and credit information), including but not limited to the
intended use and/or required modification of the Premises, if any, together with
a fee of $2,500 $500 as consideration for Lessor’s considering and processing
said request. Lessee agrees to provide Lessor with such other or additional
information and/or documentation as may be reasonably requested. (See also
Paragraph 36)

(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
Inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to in writing.

(g) Lessor’s consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor In writing. (See
Paragraph 39.2)

12.3 Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein;

(a) Lessee hereby assigns and transfers to Lessor all of Lessee’s Interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee’s obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee’s obligations, Lessee may
collect said Rent, In the event that the amount collected by Lessor exceeds
Lessee’s than outstanding obligations any such excess shall be refunded to
Lessee. Lessor shall not, by reason of the foregoing or any assignment of such
sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee’s
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee’s obligations under this Lease, to
pay to Lessor directly all Rent due and to became due under the sublease-
Sublessee shall rely upon any such notice from Lessor and shall pay all Rents to
Lessor without any obligation or right to inquire as to whether such Breach
exists, notwithstanding any claim from Lessee to the contrary.

(b) In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.

(c) Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.

(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor’s prior written consent.

(e) Lessor shall deliver a copy of any notice of Default or Breach by Lessee to
the sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice. The sublessee shall have a right
of reimbursement and offset from and against Lessee for any such Defaults cured
by the sublessee. See Addendum Paragraph 63.

13. Default; Breach; Remedies.

13.1 Default; Breach. A “Default” is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants,

conditions or Rules and Regulations under this Lease, a5 may be amended from
time to time, A “Breach” Is defined as the occurrence of one or more of the
following Defaults, and the failure of Lessee to cure such Default within any
applicable grace period:

(a) The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable Level of security, or where the coverage of
the property insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.

(b) The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surety bond, or to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of-3 five (5) business days
following written notice to Lessee.

(c) The commission of waste act or acts constituting public or private nuisance,
and/or an illegal activity on the Premises by Lessee, where such actions
continue for a period of 3 business days following written notice to Lessee.

(d) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate, (v) a requested subordination, (vi) evidence concerning any
guaranty and/or Guarantor, (vii) any document requested under Paragraph 41,
(viii) material data safety sheets (MSDS), or (ix) any other documentation or
information which Lessor may reasonably require of Lessee under the terms of
this Lease, where any such failure continues for a period of 10 days following
written notice to Lessee.

(e) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 2.9 hereof, other than those
described In subparagraphs 13.1(a), (b), (c) or (d), above, where such Delimit(
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee’s Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such cure to completion, provided such cure is completed in all
events within ninety (90) days.

(f) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a “debtor”
as defined in 11 U.S.C. § 101 or any successor statute thereto (unless, In the
case of a petition filed against Lessee, the same is dismissed within 60 days);
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
Interest in this Lease, where possession is not restored to Lessee within
30 days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph is
contrary to any applicable taw, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.

(g) The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false.

(h) If the performance of Lessee’s obligations under this Lease is guaranteed:
(i) the death of a Guarantor, (ii) the termination of a Guarantor’s liability
with respect to this Lease other than in accordance with the terms of such
guaranty, Oil) a Guarantor’s becoming insolvent or the subject of a bankruptcy
filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a Guarantor’s
breach of its guaranty obligation on an anticipatory basis, and Lessee’s
failure, within 60 days following written notice of any such event, to provide
written alternative assurance or security, which, when coupled with the then
existing resources of Lessee, equals or exceeds the combined financial resources
of Lessee and the Guarantors that existed at the time of execution of this
Lease.

(I) If at any time (I) the issuing bank terminates or revokes the Letter of
Credit (defined in Paragraph 71 of the Addendum), (ii) if at least sixty
(60) days before the scheduled expiration of the Letter of Credit, Lessor does
not receive adequate written assurance from the Issuing bark that the issuing
bank has renewed the Letter of Credit as required pursuant to Paragraph 71 of
the Addendum and/or (iii) if Lessee fails to replenish the Letter of Credit to
the extent drawn upon pursuant to Paragraph 71 of the Addendum.

13.2 Remedies. If Lessee fails to perform any of Its affirmative duties or
obligations, within 10 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee’s behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. Lessee shall pay to Lessor an amount equal to 115% of the costs and
expenses incurred by Lessor in such performance upon receipt of an Invoice
therefor. In the event of a Breach, Lessor may, with or without further notice
or demand, and without limiting Lessor in the exercise of any right or remedy
which Lessor may have by reason of such Breach:

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor in such event Lessor shall be entitled to recover from
Lessee: (i) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental toss that the Lessee proves could be reasonably avoided; and
(iv) any other amount necessary to compensate Lessor for all the detriment
proximately caused by the Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorneys’ fees, and that portion of any leasing
commission paid by Lessor In connection with this Lease applicable to the
unexpired term of this Lease. The worth at the time of award of the amount
referred to in provision (iii) of the immediately preceding sentence shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of the District within which the Premises are located at the time of award
plus one percent. Efforts by Lessor to mitigate damages caused by Lessee’s
Breach of this Lease shall not waive Lessors right to recover damages under
Paragraph 12. If termination of this Lease is obtained through the provisional
remedy of unlawful detainer, Lessor shall have the right to recover in such
proceeding any unpaid Rent and damages as are recoverable therein, or Lessor may
reserve the right to recover all or any part thereof in a separate suit, If a
notice and grace period required under Paragraph 13.1 was not previously given,
a notice to pay rent or quit, or to perform or quit given to Lessee under the
unlawful detainer statute shall also constitute the notice required by
Paragraph 13.1. In such case, the applicable grace period required by
Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and the
failure of Lessee to cure the Default within the greater of the two such grace
periods shall constitute both an unlawful detainer and a Breach of this Lease
entitling Lessor to the remedies provided for in this Lease and/or by said
statute.

(b) Continue the Lease and Lessee’s right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations, Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessees right to possession.

(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee’s right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Promises.

13.3 Inducement Recapture. Any agreement for free or abated rent or other
charges, or for the giving or paying by Lessor to or for Lessee of any cash or
ocher bonus, inducement or consideration for Lessee’s entering into this Lease,
all of which concessions are hereinafter referred to as “Inducement Provisions”,
shall be deemed conditioned upon Lessee’s full and faithful performance of all
of the terms, covenants and conditions of this Lease. Upon Breach of this Lease
by Lessee, any such Inducement Provision shall automatically be deemed deleted
from this Lease and of no further force or effect, and any rent, other charge,
bonus, inducement or consideration theretofore abated, given or paid by Lessor
under such an Inducement Provision shall be immediately due and payable by
Lessee to Lessor, notwithstanding any subsequent cure of said Breach by Lessee.
The acceptance by Lessor of rent or the cure of the Breach which initiated the
operation of this paragraph shall not be deemed a waiver by Lessor of the
provisions of this paragraph unless specifically so stated in writing by Lessor
at the lime of such acceptance.

13.4 Late Charges. Lessee hereby acknowledges that fate payment by Lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such casts include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall
not be received by Lessor within 5 days after such amount shall be due, then,
without any requirement for notice to Lessee, Lessee shall immediately pay to
Lessor a one-lime late charge equal to 10% of each such overdue amount or 5100,
whichever is greater. The parties hereby agree that such late charge represents
a fair and reasonable estimate of the costs Lessor will incur by reason of such
late payment. Acceptance of such late charge by Lessor shall in no event
constitute a waiver of Lessee’s Default or Breach with respect to such overdue
amount, nor prevent the exercise of any of the other rights and remedies granted
hereunder. In the event that a late charge is payable hereunder, whether or not
collected, for 3 consecutive installments of Base Rent, Then notwithstanding any
provision of this Lease to the contrary, Base Rent shall, at Lessor’s option,
become due and payable quarterly in advance.

13.5 Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within 30 days following the date on which it was due for non-scheduled
payment, shall bear interest from the date when due, as to scheduled payments,
or the 31st day after it was due as to non-scheduled payments. The interest
(“Interest”) charged shall be computed at the rate of 10% per annum but shall
not exceed the maximum rate allowed by law, interest is payable in addition to
the potential late charge provided for in Paragraph 13A.

13.6 Breach by Lessor.

(a) Notice of Breach. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph, a reasonable time shall in
no event be less than 30 days after receipt by Lessor, and any Lender whose name
and address shall have been furnished Lessee In writing for such purpose, of
written notice specifying wherein such obligation of Lessor has not been
performed; provided, however, that if the nature of Lessor’s obligation is such
that more than 30 days are reasonably required for its performance, then Lessor
shall not be In breach if performance is commenced within such 30 day period and
thereafter diligently pursued to completion.

(b) Performance by Lessee on Behalf of Lessor. In the event that neither Lessor
nor Lender cures said breach within 30 days after receipt of said notice, or if
having commenced said cure they do not diligently pursue it to completion, than
Lessee may elect to cure said breach at Lessee’s expense and offset from Rent
the actual and reasonable cost to perform such cure; provided, however, that
such offset shall not exceed an amount equal to the greater of one month’s Base
Rent or the Security Deposit, reserving Lessee’s right to reimbursement from
Lessor for any such expense in excess of such offset. Lessee shall document the
coast of said cure and supply said documentation to Lessor.

14. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively “Condemnation”), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs. If more than 10% of the floor area of the Unit, or more than 25%
of the Project Parking Area Lessee’s Reserved Parking Spaces, is taken by
Condemnation, Lessee may, at Lessee’s option, to be exercised in writing within
10 days after Lessor shall have given Lessee written notice of such taking (or
In the absence of such notice, within 10 days after the condemning authority
shall have taken possession) terminate this Lease as of the date the condemning
authority takes such possession, if Lessee does not terminate this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premises remaining, except that the Base Rent shall be
reduced in proportion to the reduction In utility of the Premises caused by such
Condemnation. Condemnation awards and/or payments shall be the property of
Lessor, whether such award shall be made as compensation for diminution in value
of the leasehold, the value of the part taken, or for severance damages;
provided, however, that Lessee shall be entitled to any compensation paid by the
condemnor for Lessee’s relocation expenses, loss of business goodwill and/or
Trade Fixtures, without regard to whether or not this Lease Is terminated
pursuant to the provisions of this Paragraph. All Alterations and Utility
Installations made to the Premises by Lessee, for purposes of Condemnation only,
shall be considered the property of the Lessee and Lessee shall be entitled to
any and all compensation which is payable therefor. In the event that this Lease
is not terminated by reason of the Condemnation, Lessor shall repair any damage
to the Premises caused by such Condemnation.

15. Brokerage Fees.

15.1 Additional Commission. In addition to the payments owed pursuant to
Paragraph 1.10 above, and unless Lessor and the Brokers otherwise agree in
writing, Lessor agrees that: (a) if Lessee exercises any Option, (b) if Lessee
or anyone affiliated with Lessee acquires from Lessor any rights to the Premises
or other premises owned by Lessor and located within the Project, (c) if Lessee
remains in possession of the Premises, with the consent of Lessor, after the
expiration of this Lease, or (d) if Base Rent is increased, whether by agreement
or operation of an escalation clause herein, then, Lessor shall pay Brokers a
fee in accordance with the schedule of the Brokers in effect at the time of the
execution of this Lease.

15.2 Assumption of Obligations. Any buyer or transferee of Lessor’s interest in
this Lease shall be deemed to have assumed Lessor’s obligation hereunder.
Brokers shall be third party beneficiaries of the provisions of Paragraphs 1.10,
15, 22 and 31. If Lessor fails to pay to Brokers any amounts due as and for
brokerage fees pertaining to this Lease when due, then such amounts shall accrue
Interest. In addition, if Lessor fails to pay any amounts to Lessee’s Broker
when due, Lessee’s Broker may send written notice to Lessor and Lessee of such
failure and if Lessor fails to pay such amounts within 10 days after said
notice, Lessee shall pay said monies to its Broker and offset such amounts
against Rent. In addition, Lessee’s Broker shall be deemed to be a third party
beneficiary of any commission agreement entered into by and/or between Lessor
and Lessor’s Broker for the limited purpose of collecting any brokerage fee
owed.

15.3 Representations and Indemnities of Broker Relationships. Lessee and Lessor
each represent and warrant to the other that it has had no dealings with any
person, firm, broker or finder (other than the Brokers, if any) in connection
with this Lease, and that no one other than said named Brokers is entitled to
any commission or finder’s fee in connection herewith. Lessee and Lessor do each
hereby agree to indemnify, protect, defend and hold the other harmless from and
against liability for compensation or charges which may be claimed by any such
unnamed broker, finder or other similar party by reason of any dealings or
actions of the indemnifying Party, including any costs, expenses, attorneys’
fees reasonably incurred with respect thereto. Under no circumstances shall
Brokers be considered third party beneficiaries to this Lease.

16. Estoppel Certificates.

(a) Each Party (as “Responding Party”) shall within 10 days after receipt of
written notice from the other Party (the “Requesting Party”) execute,
acknowledge and deliver to the Requesting Party a statement in writing in form
similar to the then most Current “Estoppel Certificate” form published by the
AIR Commercial Real Estate Association, plus such additional information,
confirmation and/or statements as may be reasonably requested by the Requesting
Party.

(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party,
(ii) there are no uncured defaults in the Requesting Party’s performance, and
(ill) if Lessor is the Requesting Party, not more than one month’s rent has been
paid in advance, Prospective purchasers and encumbrancers may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.

(c) if Lessor desires lo finance, refinance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall deliver to any potential lender or
purchaser designated by Lessor such financial statements as may be reasonably
required by such lender or purchaser, including but not limited to Lessee’s
financial statements for the past 3 years. All such financial statements shall
be received by Lessor and such lender or purchaser in confidence and shall be
used only for the purposes herein set forth.

17. Definition of Lessor. The term “Lessor” as used herein shall mean the owner
or owners at the time in question of the fee title to the Premises, or, if this
is a sublease, of the Lessee’s Interest in the prior lease. In the event of a
transfer of Lessor’s title or Interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Upon such transfer or assignment and delivery
of the Security Deposit, as aforesaid, the prior Lessor shall be relieved of all
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by the Lessor. Subject to the foregoing, the
obligations and/or covenants in this Lease to be performed by the Lessor shall
be binding only upon the Lessor as hereinabove defined.

18. Severabllity. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall In no way affect the validity of any
other provision hereof.

19. Days. Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Lease shall mean and refer to calendar days.

20. Limitation on Liability. The obligations of Lessor under this Lease shall
not constitute personal obligations of Lessor, or its partners, members,
directors, officers or shareholders, and Lessee shall look to the Premises, and
to no other assets of Lessor, for the satisfaction of any liability of Lessor
with respect to this Lease, and shall net seek recourse against Lessor’s
partners, members, directors, officers or shareholders, or any of their personal
assets for such satisfaction. See Addendum Paragraph 65.

21. Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.

22. No Prior or Other Agreements; Broker Disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Lessor and Lessee each represents and warrants to the Brokers that it has made,
and is relying solely upon, its own investigation as to the nature, quality,
character and financial responsibility of the other Party to this Lease and as
to the use, nature, quality and character of the Premises. Brokers have no
responsibility with respect thereto or with respect to any default or breach
hereof by either Party.

23. Notices.

23.1 Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by nationally recognized overnight courier (such as
Federal Express) regular, certified or registered mail or U.S. Postal Service
Express Mail, with-postage-prepaid, or by facsimile transmission, and shall be
deemed sufficiently given if served in a manner specified in this Paragraph 23.
The addresses noted adjacent to a Party’s signature on this Lease shall be that
Party’s address for delivery or mailing of notices. Either Party may by written
notice to the other specify a different address for notice, except that upon
Lessee’s taking possession of the Premises, the Premises shall constitute
Lessee’s address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.

23.2 Date of Notice. Notice shall be deemed given only upon actual receipt. Any
notice sent by registered or certified mail, return receipt requested, shall be
deemed given on the date of delivery shown on the receipt card, or if no
delivery date is shown, the postmark thereon. If sent by regular mail the notice
shall be deemed given 72 hours after the same is addressed as required herein
and mailed with postage prepaid. Notices delivered by United States Express Mail
or overnight courier that guarantee next day delivery shall be deemed given 24
hours after deliver of the same to the Postal Service or courier. Notices
transmitted by facsimile transmission or similar means shall be deemed delivered
upon telephone confirmation of receipt (confirmation report from fax machine is
sufficient), provided a copy is also delivered via delivery or mail. If notice
is received on a Saturday, Sunday or legal holiday, it shall be deemed received
on the next business day.

24. Waivers.

(a) No waiver by Lessor of the Default or Breach of any term, covenant or
condition hereof by Lessee, shall be deemed a waiver of any other term, covenant
or condition hereof, or of any subsequent Default or Breach by Lessee of the
same or of any other term, covenant or condition hereof- Lessor’s consent to, or
approval of, any act shall not be deemed to render unnecessary the obtaining of
Lessor’s consent to, or approval of, any subsequent or similar act by Lessee, or
be construed as the basis of an estoppel to enforce the provision or provisions
of this Lease requiring such consent.

(b) The acceptance of Rent by Lessor shall not be a waiver of any Default or
Breach by Lessee. Any payment by Lessee may be accepted by Lessor on account of
moneys or damages due Lessor, notwithstanding any qualifying statements or
conditions made by Lessee in connection therewith, which such statements and/or
conditions shall be of no force or effect whatsoever unless specifically agreed
to in writing by Lessor at or before the time of deposit of such payment.

(c) THE PARTIES AGREE THAT THE TERMS OF THIS LEASE SHALL GOVERN WITH REGARD TO
ALL MATTERS RELATED THERETO AND HEREBY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE IS INCONSISTENT WITH THIS LEASE.

25. Disclosures Regarding The Nature of a Real Estate Agency Relationship.

(a) When entering into a discussion with a real estate agent regarding a real
estate transaction, a Lessor or Lessee should from the outset understand what
type of agency relationship or representation it has with the agent or agents in
the transaction. Lessor and Lessee acknowledge being advised by the Brokers in
this transaction, as follows:

(i) Lessor’s Agent. A Lessor’s agent under a listing agreement with the Lessor
acts as the agent for the Lessor only. A Lessor’s agent or subagent has the
following affirmative obligations: To the Lessor: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lesser. To the Lessee
and the Lessor: (a) Diligent exercise of reasonable skills and care in
performance of the agent’s duties (b) A duty of honest and fair dealing and good
faith, (c) A duly to disclose all facts known to the agent materially affecting
the value or desirability of the property that are not known to, or within the
diligent attention and observation of, the Parties. An agent is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.

(ii) Lessee’s Agent. An agent can agree to act as agent for the Lessee only. In
these situations, the agent is not the Lessor’s agent, even 1f by agreement the
agent may receive compensation for services rendered, either in full or in part
from the Lessor. An agent acting only for a Lessee has the following affirmative
obligations. To the Lessee: A fiduciary duty of utmost care, integrity, honesty,
and loyalty in dealings with the Lessee, To the Lessee and the Lessor:
(a) Diligent exercise of reasonable skills and care in performance or the
agent’s duties, (b) A duty of honest and fair dealing and good faith (c) A duty
to disclose all facts known to the agent materially affecting the value or
desirability of the property that are not known to, or within the diligent
attention and observation of, the Parties. An agent is not obligated to retreat
to either Party any confidential information obtained from the other Party which
does not involve the affirmative duties set forth above.

(iii) Agent Representing Both Lessor and Lessee. A real estate agent, either
acting directly or through one or more associate licenses, can legally be the
agent of both the Lessor and the Lessee In a transaction, but only with the
knowledge and consent of both the Lessor and the Lessee. In a dual agency
situation, the agent has the following affirmative obligations to both the
Lessor and the Lessee: (a) A fiduciary duty of utmost care, integrity, honesty
and loyalty in the dealings with either Lessor or the Lessee, (b) Other duties
to the Lessor and the Lessee as stated above in subparagraphs (i) or (ii). In
representing both Lessor and Lessee, the agent may not without the express
permission of the respective Party, disclose to the other Party that the Lessor
will accept rent in an amount less than that indicated in the listing or that
the Lessee is willing to pay a higher rent than that offered. The above duties
of the agent in a real estate transaction do not relieve a Lessor or Lessee from
the responsibility to protect their own interests, Lessor and Lessee should
carefully read all agreements to assure that they adequately express their
understanding of the transaction. A real estate agent is a person qualified to
advise about real estate. If legal or tax advice is desired, consult a competent
professional.

(b) Brokers have responsibility with respect to any Default or Breach hereof by
either Party. The Parties agree that no lawsuit or other legal proceeding
involving any breach of duty, error or omission relating to this Lease may be
brought against Broker more than one year after the Start Date and that the
liability (including court costs and attorneys’ fees), of any Broker with
respect to any such lawsuit and/or legal proceeding shall not exceed the fee
received by such Broker pursuant to this Lease; provided, however, that the
foregoing limitation on each Broker’s liability shall not be applicable to any
gross negligence or willful misconduct of such Broker.

(c) Buyer and Seller agree to identify to Brokers as “Confidential” any
communication or information given Brokers that is considered by such Party to
be confidential.

26. No Right To Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or termination of this Lease.
In the event that Lessee holds over, then the ease Rent shall be increased to
200% 450% of the Base Rent applicable immediately preceding the expiration or
termination. Nothing contained herein shall be construed as consent by Lessor to
any holding over by Lessee. See Addendum Paragraph 66.

27. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

28. Covenants and Conditions; Construction of Agreement. All provisions of this
Lease to be observed or performed by Lessee are both covenants and conditions.
In construing this Lease, all headings and titles are for the convenience of the
Parties only and shall not be considered a part of this Lease. Whenever required
by the context, the singular shall include the plural and vice versa, This Lease
shall not be construed as if prepared by one of the Parties, but rather
according to its fair meaning as a whole, as if both Parties had prepared it.

29. Binding Effect; Choice of Law. This Lease shall be binding upon the parties,
their personal representatives, successors and assigns and be governed by the
laws of the State in which the Premises are located. Any litigation between the
Parties hereto concerning this Lease shall be initiated in the county in which
the Premises are located.

30. Subordination; Attornment; Non-Disturbance.

30.1 Subordination. This Lease and any Option granted hereby shall be subject
and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holders of any such Security Devices (in this Lease together
referred to as “Lender”) shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.

30.2 Attornment. In the event that Lessor transfers title to the Premises, or
the Premises are acquired by another upon the foreclosure or termination of a
Security Device to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3, attom to such new owner, and
upon request, enter into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of the new owner, this Lease will automatically become a new lease
between Lessee and such new owner, and (ii) Lessor shall thereafter be relieved
of any further obligations hereunder and such new owner shall assume all of
Lessor’s obligations, except that such new owner shall not: (a) be liable for
any act or omission of any prior lessor or with respect to events occurring
prior to acquisition of ownership: (b) be subject to any offsets or defenses
which Lessee might have against any prior lessor, (c) be bound by prepayment of
more than one month’s rent, or (d) be liable for the return of any security
deposit paid to any prior lessor.

30.3 Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this Lease, Lessee’s subordination of this Lease shall be
subject to receiving a commercially reasonable non-disturbance agreement (a
“Non-Disturbance Agreement”) from the Lender which Non-Disturbance Agreement
provides that Lessee’s possession of the Premises, and this Lease, including any
options to extend the term hereof, will not be disturbed so long as Lessee is
not in Breach hereof and attorns to the record owner of the Premises. Further,
within 60 days after the execution of this Lease, Lessor shall, if requested by
Lessee, use its commercially-reasonable good faith efforts to obtain a
Non-Disturbance Agreement from the holder of any pre-existing Security Device
which is secured by the Premises. In the event that Lessor is unable to provide
the Non Disturbance Agreement within said 60 days, then Lessee may, at Lessee’s
option, directly contact Lender and attempt to negotiate for the execution and
delivery of a Non Disturbance Agreement.

30.4 Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, adornment and/or Non-Disturbance Agreement provided for herein.

31. Attorneys’ Fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party or-Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred. In addition,
Lessor shall be entitled to attorneys’ fees, costs and expenses incurred in the
preparation and service of notices of Default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such Default or resulting Breach ($500 200 is a reasonable minimum per
occurrence for such services and consultation).

32. Lessor’s Access; Showing Premises; Repairs. Lessor and Lessor’s agents shall
have the right to enter the Premises at any time, in the case of an emergency,
and otherwise at reasonable times after reasonable prior notice for the purpose
of showing the same to prospective purchasers, lenders, or tenants, and making
such alterations, repairs, improvements or additions to the Premises as Lessor
may deem necessary or desirable and the erecting, using and maintaining of
utilities, services, pipes and conduits through the Premises and/or other
premises as long as there is no material adverse effect on Lessee’s use of the
Premises. All such activities shall be without abatement of rent or liability to
Lessee.

33. Auctions. Lessee shall not conduct, nor permit to be conducted, any auction
upon the Premises without Lessor’s prior written consent. Lessor shall not be
obligated to exercise any standard of reasonableness in determining whether to
permit an auction.

34. Signs. Lessor may place on the Premises ordinary “For Sale” signs at any
time and ordinary “For Lease” signs during the last 6 months of the term hereof.
Except for ordinary “For Sublease” signs which may be placed only on the
Premises, Lessee shall not place any sign upon the Project without Lessor’s
prior written consent. All signs must comply with all Applicable Requirements.
See Addendum Paragraph 68.

35. Termination; Merger. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, that Lessor may, in its sole discretion, elect to
continue any one or all existing subtenancies. Lessor’s failure within 10 days
following any such event to elect to the contrary by written notice to the
holder of any such lesser interest, shall constitute Lessor’s election to have
such event constitute the termination of such interest.

36. Consents. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or for the other Party, such consent
shall not be unreasonably withheld or delayed. Lessor’s actual reasonable costs
and expenses (including but not limited to architects’, attorneys’, engineers’
and other consultants’ fees) incurred in the consideration of, or response to, a
request by Lessee for any Lessor consent, including but not limited to consents
to an assignment, a subletting or the presence or use of a Hazardous Substance,
shall be paid by Lessee upon receipt of an invoice and supporting documentation
therefor. Lessor’s consent to any act, assignment or subletting shall not
constitute an acknowledgment that no Default or Breach by Lessee of this Lease
exists, nor shall such consent be deemed a waiver of any then existing Default
or Breach, except as may be otherwise specifically elated in writing by Lessor
at the lime of such consent. The failure to specify herein any particular
condition to Lessor’s consent shall not preclude the imposition by Lessor at the
time of consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given. In the
event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish its reasons in writing and in reasonable detail
within 10 business days following such request.

37. Guarantor.

37.1 Execution. The Guarantors, if any, shall each executive a guaranty in the
form most recently published by the AIR Commercial Real Estate Association.

37.2 Default. It shall constitute a Default of the Lessee if any Guarantor fails
or refuses, upon request to provide: (a) evidence of the execution of the
guaranty, including the authority of the party signing on Guarantor’s behalf to
obligate Guarantor, and in the case of a corporate Guarantor, a certified copy
of a resolution of its board of directors authorizing the making of such
guaranty, (b) current financial statements, (c) an Estoppel Certificate, or
(d) written confirmation that the guaranty is still in effect. Intentionally
Omitted.

38. Quiet Possession. Subject to payment by Lessee of the Rent and performance
of all of the covenants, conditions and provisions on Lessee’s part to be
observed and performed under this Lease, Lessee shall have quiet possession and
quiet enjoyment of the Premises during the term hereof.

39. Options. If Lessee is granted an option, as defined below, then the
following provisions shall apply,

39.1 Definition. “Option” shall mean: (a) the right to extend the term of or
renew this Lease or to extend or renew any lease that Lessee has on other
property of Lessor; (b) the right of first refusal or first offer to lease
either the Premises or other property of Lessor; (c) the right to purchase or
the right of first refusal to purchase the Premises or other property of Lessor.

39.2 Options Personal To Original Lessee. Any Option granted to Lessee in this
Lease Is personal to the original Lessee, and cannot be assigned or exercised by
anyone other than said original Lessee, and a Permitted Transferee, and only
while the original Lessee Is in full possession of the Premises and, if
requested by Lessor, with Lessee certifying that Lessee has no intention of
thereafter assigning or subletting.

39.3 Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease, a later Option cannot be exercised unless the prior
Options have been validly exercised.

39.4 Effect of Default on Options.

(a) Lessee shall have no right to exercise an Option (and any exercise of an
option shall be deemed null and void): (i) during the period commencing with the
giving of any valid notice of Default and continuing until said Default is
cured, (ii) during the period of time any Rent is unpaid (without regard to
whether notice thereof is given Lessee), (iii) during the time Lessee is in
Breach of this Lease, or (iv) in the event that Lessee has been given 3 or more
notices of separate Default, whether or not the Defaults are cured, during the
12 month period immediately preceding the exercise of the Option.

(b) The period of lime within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of Paragraph 39.4(a) or force majuere.

(c) An Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof), or (ii) if
Lessee commits a Breach of this Lease.

40. Security Measures. Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.

41. Reservations. Lessor reserves the right: (i) to grant, without the consent
or joinder of Lessee, such easements, rights and dedications that Lessor deems
necessary, (ii) to cause the recordation of parcel maps and restrictions, and
(iii) to create and/or install new utility raceways, so long as such easements,
rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Lessee. Lessee agrees to
sign any documents reasonably requested by Lessor to effectuate such rights.

42. Performance Under Protest. — if at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money Is assorted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay. A Party who does not initiate
suit for the recovery of sums paid “under protest” within 6 months shall be
deemed to have waived its right to protest such payment.

43. Authority; Multiple Parties; Execution.

(a) If either Party hereto is a corporation, trust, limited liability company,
partnership, or similar entity, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on its behalf. Each Party shall, within 30 days
after request, deliver to the other Party satisfactory evidence of such
authority.

(b) If this Lease is executed by more than one person or entity as “Lessee”,
each such person or entity shall be jointly and severally liable hereunder. It
is agreed that any one of the named Lessees shall be empowered to execute any
amendment to this Lease, or other document ancillary thereto and bind all of the
named Lessees, and Lessor may rely on the same as If all of the named Lessees
had executed such document.

(c) This Lease may be executed by the Parties in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

44. Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.

45. Offer. Preparation of this Lease by either party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.

46. Amendments. This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.

47. Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT
OF THIS AGREEMENT, See Addendum Paragraph 72.

48. Mediation and Arbitration of Disputes. An Addendum requiring the Mediation
and/or the Arbitration of all disputes between the Parties and/or Brokers
arising out of this Lease [ ] is [X] is not attached to this Lease.

49. Americans with Disabilities Act. Since compliance with the Americans with
Disabilities Act (ADA) is dependent upon Lessee’s specific use of the Premises,
Lessor makes no warranty or representation as to whether or not the Premises
comply with ADA or any similar legislation in the event that Lessee’s use of the
Premises requires modifications or additions to the Premises in order to be in
ADA compliance, Lessee agrees to make any such necessary modifications and/or
additions at Lessee’s expense.

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.
ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT RELATES
THE PARTIES ARE URGED TO:
1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.
2. RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE
PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE STRUCTURAL
INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, COMPLIANCE WITH THE
AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY OF THE PREMISES FOR LESSEE’S
INTENDED USE.
WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.

1

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

          Executed at: Torrance, California   Executed at: Torrance, California
On: October     , 2007   On: October 9, 2007
BY LESSOR:
       
Sunshine Distributions, L.P.
       
 
       
a Delaware limited partnership
       
 
       
By: Freemont Associates, Inc., a California corporation, Property Manager By:
       
 
       
Name: F. Michael Krotz
  BY LESSEE:
—
  Enova Systems, Inc.,
Title: President
    —  
By:
  a California corporation
 
       
Name Printed:
  By:
 
       
Title:
  Name printed: Michael Staran
 
       
By:
  By:
 
       
Name Printed:
  Name Printed: Jarett Lee Fenton
 
       
Title:
  Title: Chief Financial Officer
 
       
Address: 970 W. 190th Street, Suite 220
  Address: 19850 S. Magellan Drive
 
       
Torrance, California 90502
  Torrance, CA 90502
 
       
Telephone: (310) 516-1615
  Telephone: (310) 527-2800
 
       
Facsimile: (310) 516-8222
  Facsimile: (310) 527-7888
 
       
Federal ID No.
  Federal ID No. 95-3056150
 
       
BROKER:
  BROKER:
Freemont Associates
  Klabin Company
 
       
Attn:
  Attn:
 
       
Title:
  Title:
 
       
Address:
  Address:
 
       
Telephone: ( )
  Telephone: ( )
 
       
Facsimile: ( )
  Facsimile: ( )
 
       
Email:
  Email:
 
       
Federal ID No.
  Federal ID No.
 
       

NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street,
Suite 800, Los Angeles, CA 90017.
Telephone No. (213) 687-8777. Fax No.: (213) 687-8616.

©Copyright 1999 By AIR Commercial Real Estate Association.
All rights reserved. No part of these works may be reproduced in any form
without permission in
writing.
S:WinAir/Gallon/2361 McGaw/Irvine Business-ProDex/Irvine Business-Pro-Dex-LEASE

2

ADDENDUM TO AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION
STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE—NET
DATED OCTOBER 10, 2007 BETWEEN SUNSHINE DISTRIBUTION, L.P.
AS LESSOR AND ENOVA SYSTEMS, INC. AS LESSEE

The terms of this Addendum are intended to modify, amend, and supplement the
terms and provisions of the Lease. Unless otherwise defined herein, capitalized
terms used in this Addendum shall have the same meanings as set forth in the
Lease to which it is attached. In the event of any conflict or inconsistency
between this Addendum and the Lease, this Addendum shall control.

50. Abated Rent; Rent Adjustments: The following is added to Paragraph 1.5 of
the Lease: “Provided that no Lessee Default (as defined in Section 13.1, below)
has occurred, Base Rent only shall abate for the first and second full calendar
months of the Original Term (the “Abated Rent Period”). During the Abated Rent
Period, Lessee shall be responsible for all other monetary and non-monetary
obligations under this Lease, including, without limitation, payment of the all
estimated Common Area Operating Expenses.

      The Base Rent shall be adjusted during the Original Term in accordance
with the following schedule:

Months During Term
  Base Rent
 
   
Months 1 – 2
Months 3 – 30
Months 31 – 62
  $0.00 (abated)
$36,559.00 per month
Adjusted per CPI determination below

The Base Rent shall be increased effective at the commencement of the 31st month
of the Term (the “Adjustment Date”) and as so adjusted shall continue through
the 62nd month of the Term (the “CPI Rent Period”), based on the cost of living
adjustment calculation as follows:

(a) CPI Index. The base for computing the adjustment is the Consumer Price Index
for Urban Wage Earners and Clerical Workers (base year 1982-84=100) for Los
Angeles-Long Beach-Anaheim, (“CPI”), published by the United States Department
of Labor Bureau of Labor Statistics (“Index”), which is in effect as of the date
of this Lease (the “Beginning Index”). The Index published most immediately
preceding the Adjustment Date (“Extension Index”) is to be used in determining
the amount of the increase. If the Extension Index has increased over the
Beginning Index, the monthly Base Rent for the CPI Rent Period shall be set by
multiplying the Base Monthly Rent in effect on the Adjustment Date by a
fraction, the numerator of which is the Extension Index and denominator of which
is the Beginning Index. In no event shall the monthly Base Rent after adjustment
be less than the monthly Base Rent charged immediately prior to the Adjustment
Date. In no event shall the CPI increase hereunder increase the monthly Base
Rent by less than three percent (3%) compounded per annum or more than six
percent (6%) compounded per annum over the monthly Base Rent immediately in
effect prior to the Adjustment Date.

(b) Notice of Adjustment. Lessor shall give notice of the increase in monthly
Base Rent together with the calculation upon which the adjustment is based
promptly after calculation thereof. Lessee acknowledges that it may not be
possible for Lessor to adjust the monthly Base Rent until after commencement of
the Adjustment Date, because of a delay in the publication of the Index. If
Lessee has not received notice of any adjustment by the Adjustment Date, Lessee
shall continue to pay the monthly Base Rent immediately in effect prior to the
Adjustment Date. Immediately upon receipt of a notice of adjustment, Lessee
shall pay Lessor an amount equal to the adjustment (i.e., the difference between
the adjusted rate and the existing rate) multiplied by the number of rent
payments made or due from the Adjustment Date, to the date of such notice, and
thereafter shall pay monthly Base Rent at the adjusted rate.

(c) Replacement of Index. If the Index is changed during the Term, the Index
shall be converted in accordance with the conversion factor published by the
United States Department of Labor, Bureau of Labor Statistics. If the Index is
discontinued during the Term, such other governmental index or computation with
which it is replaced shall be used in order to obtain substantially the same
result had the Index been utilized. If the Index is not replaced, or its
replacement is unobtainable, Lessor and Lessee shall mutually select another
index to be used.”

51. Premises. The following is added to Paragraph 1.2(a) of the Lease: “The
Parking License shall be a license coupled with an interest and shall be
irrevocable by Lessor during the time the Lease is in effect. The Parking
License shall not be transferable by Lessee other than in connection with an
assignment or subletting of this Lease of the Premises pursuant to Article 12,
below.”

52. Option to Extend. The following is added to Paragraph 1.3 of the Lease:
“Lessee shall have one (1) sixty (60)-month option (the “Option”) to extend the
Original Term (the “Extension”) pursuant to the same terms and conditions set
forth in the attached Option to Extend Rider (Rider No. 1). The Option shall be
exercised only by written unconditional notice (“Lessee’s Option Notice”)
received by Lessor at least two hundred seventy (270) days (“Option Period”),
but no more than three hundred sixty (360) days before expiration of the
Original Term. If Lessor does not receive Lessee’s Option Notice by the
expiration of the Option Period, the Option shall automatically terminate and
immediately lapse, and there shall be no further right to extend the Original
Term. The Option shall be exercisable by Lessee on the express condition for
Lessor’s benefit that Lessee shall not be in Default either at the time of the
exercise of the Option or at the commencement of the Extension. The Option is
personal to Lessee and to any Lessee Affiliate (as defined in the Permitted
Transfers Rider (Rider No. 3), attached). In the event of any assignment,
sublease or transfer of Lessee’s interest in the Lease before the permitted
exercise of the Option (other than to a Lessee Affiliate), the Option shall not
be transferred to any transferee but shall instead automatically terminate and
lapse. Notwithstanding the foregoing, in the event of a due exercise of the
Option by a Lessee Affiliate, Lessee shall continue to remain directly and
primarily liable to Lessor under this Lease during the Extension or any holdover
thereof. “Term” as used herein shall mean the Original Term and the Extension if
the Option is duly exercised.”

53. Commencement Date/Substantial Completion. The following is added to
Paragraph 1.3 of the Lease: “Commencement Date” shall be the later of: (a) the
date of Substantial Completion of the “Lessor Improvements” (as defined in
Paragraph 70 of the Addendum), or (b) November 1, 2007. “Substantial Completion”
shall mean that (a) all of the Lessor Improvements have been completed in
accordance with Paragraph 70 of the Addendum as evidenced by a certificate
issued by Lessor’s architect to Lessee, and (b) Lessor has tendered possession
of the Premises to Lessee. However, in the event Substantial Completion of the
Lessor Improvements is delayed because of any Lessee Delays, the date of
Substantial Completion of Lessor Improvements shall be accelerated to the date
Substantial Completion of Lessor Improvements would have occurred but for such
Lessee Delays. “Lessee Delays” shall mean any delays caused by or through
Lessee, including, without limitation, (a) Lessee’s failure to comply with the
provisions of the Lease or this Agreement, including, without limitation,
failure to make any payment when due, (b) any delays in the approval procedures
by Lessee pursuant to Paragraph 70 of the Addendum, (c) submission by Lessee of
a request for any Change order (as defined in and in accordance with Paragraph
70(b) of the Addendum), (d) any additional time, as reasonably determined by
Landlord, required for the implementation of any Change, (e) any additional time
required to complete the Lessor Improvements or Additional Lessee Improvements
as a result of building non-standard work or material requested by Lessee, or
(f) Lessee’s election to have Lessor construct the Additional Lessee
Improvements pursuant to Paragraph 70(b) of the Addendum. Upon Substantial
Completion, Lessee shall pay to Landlord as additional monthly Base Rent, within
five (5) days after receiving Landlord’s notice of the number of days of Lessee
Delays, an amount equal to the per diem monthly Base Rent (for the third month
of the Original Lease Term, calculated without reference to any rent abatement
or other allowance period) multiplied by the number of days between (i) the
Commencement Date as would have otherwise been established but for the Lessee
Delays (as determined by the Architect, whose determination shall be final), and
(ii) the date of actual Substantial Completion. Landlord shall use reasonable
efforts, whenever reasonably possible, to promptly notify Lessee in writing of
any anticipated delay to occupancy by Lessee (of which Landlord’s leasing
representatives have actual knowledge), whether a Lessee Delay or otherwise, and
to provide a non-binding estimate of the period of such delay and the cause of
delay in order that whenever reasonably possible Lessee might consider
alternatives which might mitigate the delay.”

54. Lessee’s Share of Common Area Operating Expenses. The following is added to
Paragraph 1.6 of the Lease: “Because the Project is a multi-building facility,
the costs to maintain certain of the Common Areas benefiting all of the tenants
of the Project (such as costs for landscaping, fire sprinkler meters, fire pump
inspections and maintenance, project-wide landscaping and parking lot sweeping,
maintenance and repair, insurance premiums and deductibles and Real Property
Taxes and similar obligations) shall be prorated among the tenants of the
Project in accordance with the ratio that each such tenant’s total square
footage of its leased space bears to the total square footage of space of the
Project, as the same may be modified from time to time, without regard to
mezzanine square footage (“Lessee’s Project Share”). The square footage of the
Project for such purposes shall be deemed to be 1,478,506 square feet.
Accordingly, Lessee’s Project Share shall be 2.51%. For purposes of calculating
Lessee’s Share of Operating Expenses, the square footage of the Building
footprint of 116,153 square feet shall be used (i.e., the square footage of the
Building without regard to the square footage of any mezzanine), for a Lessee’s
Share percentage of 31.94%.”

55. Condition of the Premises. The following is added to Paragraph 2.2 of the
Lease: “As material consideration for Lessor entering into this Lease and
subject to performance of the “Lessor Improvements” (defined in Paragraph 70 of
the Addendum), Lessee shall accept delivery of the Premises in its “AS IS”
condition without any representation or warranties express or implied by or on
behalf of Lessor.”

56. Use Restrictions.

(a) Paragraph 6.2(a) of the Lease is supplemented as follows:

6.2(a) Reportable Uses Require Consent. Notwithstanding any other provision in
this Lease, under no circumstances shall Lessee have the right to install any
underground storage tanks. Upon termination of the Lease, Lessee shall, at its
sole cost and expense, upon Lessor’s request and in compliance with all
Applicable Requirements: (i) remove from the Premises and dispose of any tank
installed or used by Lessee; (ii) remove, remediate, abate, dispose of and/or
replace any contaminated soil (and compact the same as then required by law or
by Lessor) where such contamination is caused by Lessee or any Lessee Party;
(iii) remediate, remove, abate and/or dispose of any contamination of the
surface water or ground water where such contamination is caused by or through
Lessee or any Lessee Party; and (iv) repair any damage to the Premises caused by
the installation and/or removal of any tank installed or used by or through
Lessee or any Lessee Party. Lessor’s agents shall have the right to inspect and
test the Premises for purposes of ascertaining Lessee’s compliance with this
Paragraph. The cost of such inspections shall be reimbursed to Lessor by Lessee
if there is any non-compliance found upon inspection. In the event of a spill or
mishandling of Hazardous Substances, Lessee shall inform Lessor by facsimile or
overnight courier. Such notice shall identify the Hazardous Substances involved
and the emergency procedures taken.

(b) Paragraph 6.2(b) of the Lease is supplemented as follows:

6.2(b) Duty to Inform Lessor. Lessee acknowledges that it, and not Lessor, is in
charge of the Premises for purposes of all reporting requirements under any
Applicable Requirements.

(c) Paragraph 6.2(c) of the Lease is supplemented as follows:

6.2(c) Lessee Remediation. Lessee shall not take any remedial action in response
to the presence of any Hazardous Substance in or about the Premises, nor enter
into any settlement agreement, consent decree or other agreement in respect to
any complaint or claim relating to any Hazardous Substance in any way connected
with the Premises, without first notifying Lessor of Lessee’s intention to do so
and affording Lessor ample opportunity to appear, intervene and otherwise
appropriately assert and protect Lessor’s interest in the contemplated action.

(d) The following is added to Paragraph 6 of the Lease:

6.5 Change in Agreed Use. Lessor shall have the right to withhold its consent to
any requested change in the Agreed Use in Lessor’s sole, subjective and absolute
discretion.

6.6 Additional Restrictions on Use. Lessee shall not do or permit anything to be
done in or about the Premises which will in any way obstruct or interfere with
the rights of other tenants or occupants of the Project or injure, annoy, or
disturb them (including, without limitation, the restrictions imposed by
Paragraph 6.6), or allow the Premises to be used for any improper, immoral or
unlawful purpose, or commit any waste. Lessee shall not do, permit or suffer in,
on, or about the Premises the sale of any alcoholic liquor without the written
consent of Lessor first obtained. Lessee shall comply with all governmental
laws, ordinances and regulations applicable to the use of the Premises and its
occupancy and shall promptly comply with all governmental orders and directions
for the correction, prevention and abatement of any violations in the Project or
appurtenant land, caused or permitted by, or resulting from the specific use by,
Lessee, or in or upon, or in connection with, the Premises, all at Lessee’s sole
expense. Lessee shall not do or permit anything to be done on or about the
Premises or bring or keep anything into the Premises which will in any way
increase the rate of, invalidate or prevent the procuring of any insurance
protecting against loss or damage to the Project or any of its contents by fire
or other casualty or against liability for damage to property or injury to
persons in or about the Project or any part thereof.

6.7 Truck Staging and Traffic. In addition to the foregoing, vertical stacking
of containers in the truck yard area depicted on attached Exhibit E (the “Truck
Yard Area”) and/or the Common Areas and the staging of trucks in any portion of
the Common Areas are strictly prohibited except in strict compliance with the
remaining provisions of this Paragraph 1.8. Lessee shall schedule the arrival of
containers and trucks and the corresponding pick-up of freight to (i) prevent
truck parking in the Common Areas and (ii) minimize truck traffic in the Common
Areas, and on the streets surrounding the Project (collectively, “Truck Staging
and Traffic”). The extent to which such Truck Staging and Traffic is in
violation of the foregoing provisions shall be determined by Lessor in Lessor’s
sole good faith discretion. Violation of the foregoing limitations on Truck
Staging and Traffic shall be considered a Default under this Lease, and more
than three (3) notices of such violation during any twelve (12)-month period,
whether or not cured, may, at Lessor’s election and sole discretion, be
considered a non-curable Breach. Under no circumstances shall any Truck Staging
occur in areas leased exclusively to other tenants of the Project. Any request
by Lessee to Lessor to modify the preceding prohibitions may be withheld by
Lessor in Lessor’s sole and absolute discretion.

6.8 Lessor’s Hazardous Substances Disclosure and Indemnification. All or part of
the land on which the Project is constructed contains hazardous substances. Such
condition renders the Premises, Lessee and Lessor subject to the requirements,
restrictions, provisions and liabilities contained in Chapter 6.5 of Division 20
of the California Health and Safety Code. This statement is not a declaration
that a hazard now exists and does not address the liability of any party. Lessee
may contact Lessor to review any environmental documents in Lessor’s possession
or control.

6.9 Lessee’s Hazardous Substance Disclosures. Prior to the execution of this
Lease, Lessee shall complete, execute and deliver to Lessor an Environmental
Questionnaire and Disclosure Statement (the “Environmental Questionnaire”) in
the form of Exhibit D attached to this Lease, and Lessee shall certify to Lessor
all information contained in the Environmental Questionnaire as true and correct
to the best of Lessee’s knowledge and belief. The completed Environmental
Questionnaire shall be deemed incorporated into this Lease for all purposes, and
Lessor shall be entitled to rely fully on the information contained therein. On
each anniversary of the Commencement Date (each such date is hereinafter
referred to as a “Disclosure Date”), until and including the first Disclosure
Date occurring after the expiration or sooner termination of this Lease, Lessee
shall disclose to Lessor in writing the names and amounts of all Hazardous
Substances, or any combination thereof, which were stored, generated, used or
disposed of on, under or about the Premises for the twelve-month period prior to
each Disclosure Date, and which Lessee intends to store, generate, use or
dispose of on, under or about the Premises through the next Disclosure Date. At
Lessor’s option, Lessee’s disclosure obligations hereunder shall include a
requirement that Lessee update, execute and deliver to Lessor the Environmental
Questionnaire, as the same may be modified by Lessor from time to time.

57. Maintenance, Repairs, Utility Installations, Trade Fixtures and Alterations.

(a) Paragraph 7.2 of the Lease is supplemented as follows:

7.2 Lessor’s Obligations. At Lessor’s option, upon written notice to Lessee,
Lessor shall have the right to elect to undertake any of the maintenance and
repair obligations of Lessee under Paragraph 7.1, above, in which event the same
shall be governed by the provisions hereof. All amounts incurred by Lessor in
connection with any contracts, maintenance and repairs under this Paragraph 7.2,
and impounds, and the supervision and management thereof, shall be payable by
Lessee in the same manner as set forth in Paragraph 4.2.

(b) Paragraph 7.3 of the Lease is supplemented as follows:

7.3(d) Alterations-Risk/Indemnification. If Lessee or any person with whom
Lessee is engaged in business causes any structural damage to the Premises
during Alterations, Lessee assumes all risk of such damages actually incurred by
Lessor, including, without limitation, invalidation of any warranties or
guaranties and related damage to any improvements; and Lessee shall upon demand
promptly repair all such damage to the reasonable satisfaction of Lessor. If
Lessee fails to take any such actions, Lessor may, but shall have no obligation
to, take any such actions as Lessor deems appropriate to protect Lessor and the
Premises, and all costs incurred by Lessor thereby (including Lessor’s
reasonable attorneys’ fees) with interest shall be paid by Lessee to Lessor as
additional rent. Interest on unpaid amounts shall accrue from the date due at
the maximum rate permitted under law.

58. Insurance/Indemnity.

(a) Paragraph 8.3 of the Lease is supplemented as follows:

8.3(e) Property Insurance – Building, Improvements and Rental Value. Whenever
Lessee shall undertake any alterations, additions or improvements in, to or
about the Premises (“Work”) the insurance obtained by Lessee as required under
this Lease must extend to and include injuries to persons and damage to property
arising in connection with such Work, without limitation including liability
under any applicable structural work act, and such other insurance as Lessor
shall require; and the policies of or certificates evidencing such insurance
must be delivered to Lessor prior to the commencement of any such Work.

(b) Paragraph 8.4 of the Lease is supplemented as follows:

8.4(d) Property Insurance – Building, Improvements. Whenever Lessee shall
undertake any Alterations, additions or improvements in, to or about the
Premises, the insurance obtained by Lessee as required under this Lease must
extend to and include injuries to persons and damage to property arising in
connection with such Alterations, additions or improvements, without limitation
including liability under any applicable structural work act, and such other
insurance as Lessor shall require; and the policies of or certificates
evidencing such insurance must be delivered to Lessor prior to the commencement
of any such work.

8.4(e) Lessee’s Other Insurance. Lessee shall also be required to maintain,
throughout the term of this Lease, (a) Business Auto Liability covering owned,
non-owned and hired vehicles with a limit of not less than $1,000,000 per
accident; (b) insurance protecting against liability under Workers’ Compensation
Laws with limits at least as required by statute with Employers Liability with
limits of $500,000 each accident, $500,000 disease policy limit, $500,000
disease — each employee; and (c) Business Interruption Insurance with limit of
liability representing loss of at least approximately six (6) months of income.

(c) Paragraph 8.5 of the Lease is supplemented to provide that the form and
content of all insurance certificates and binders shall be subject to the
approval of Lessor.

(d) Paragraph 8.6 of the Lease is supplemented to provide that (i) nothing
contained in such Paragraph shall absolve Lessee of its obligations of
maintenance and repair and payment of insurance deductibles under the Lease, and
(ii) in the event that any loss is due to the act, omission or negligence or
willful misconduct of Lessee or any of its agents, employees, contractors,
guests, invitees, assignees or sublessees, Lessee’s liability insurance shall be
primary and shall cover all losses and damages prior to any other insurance.

(e) Paragraph 8.7 of the Lease is supplemented as follows:

8.4(d) Indemnity. None of Lessor or its agents, employees, contractors,
officers, partners and agents (collectively, the “Lessor Entities”) shall be
liable and Lessee hereby waives all claims against them for any damage to any
property or any injury to any person in or about the Premises or the Project by
or from any cause whatsoever (including without limiting the foregoing, rain or
water leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Project not being in good condition or repair,
gas, fire, oil, electricity or theft), except to the extent caused by or arising
from the gross negligence or willful misconduct of Lessor or its agents,
employees or contractors. Lessee shall protect, indemnify and hold the Lessor
Entities harmless from and against any and all loss, claims, liability or costs
(including court costs and attorney’s fees) incurred by reason of (a) any damage
to any property (including but not limited to property of any Lessor Entity) or
any injury (including but not limited to death) to any person occurring in, on
or about the Premises or the Project to the extent that such injury or damage
shall be caused by or arise from any actual or alleged act, neglect, fault, or
omission by or of Lessee or any Lessee’s agents, employees, contractors,
officers, partners and agents to meet any standards imposed by any duty with
respect to the injury or damage; (b) the conduct or management of any work or
thing whatsoever done by the Lessee in or about the Premises or from
transactions of the Lessee concerning the Premises; (c) Lessee’s failure to
comply with any Applicable Requirements; or (d) any breach or default on the
part of Lessee in the performance of any covenant or agreement on the part of
the Lessee to be performed pursuant to this Lease. The provisions of this
Paragraph 8.4(d) shall survive the termination of this Lease with respect to any
claims or liability accruing prior to such termination.

(f) Paragraph 8.8 of the Lease is supplemented as follows:

8.8 Exemption of Lessor and its Agent from Liability. In consideration of the
benefits accruing under this Lease, Lessee and all successors and assigns agree
that, in the event of any actual or alleged failure, breach or default under
this Lease by Lessor: (a) the sole and exclusive remedy shall be against the
Lessor’s interest in the Project; (b) no partner of Lessor shall be named as a
party in any suit or proceeding (except as may be necessary to secure
jurisdiction of the partnership, if applicable); (c) no partner of Lessor shall
be required to answer or otherwise plead to any service of process, except as
required to answer on behalf of Lessor; (d) no judgment will be taken against
any partner of Lessor; (e) no writ of execution will ever be levied against the
assets of any partner of Lessor; (f) the obligations of Lessor under this Lease
are not intended to be and shall not be personally binding on, nor shall any
resort be had to the private properties of, any of its or its investment
manager’s trustees, directors, officers, partners, beneficiaries, members,
stockholders, employees, or agents, and in no case shall Lessor be liable to
Lessee hereunder for any lost profits, damage to business, or any form of
special, indirect or consequential damages.

59. Hazardous Substance Conditions. Notwithstanding the provisions of
Paragraph 9 of the Lease, Lessor shall only have obligations under the Lease
with respect to a Hazardous Substance Condition, if any, which has been caused
solely by Lessor, and Lessor shall be at no liability or expense, nor shall
Lessor be required to elect to terminate the Lease, for a Hazardous Substance
Condition which has not been caused solely by Lessor.

60. Damage or Destruction. Paragraph 9 of the Lease is supplemented as follows:

9.8 Limited Obligation to Repair; Effect of Termination. Lessor’s obligation,
should it elect or be obligated to repair the Premises hereunder, shall be
limited to the basic shell and any Lessor Improvements constructed by Lessor,
and Lessee shall, at its expense, replace or fully repair all Lessee’s personal
property, Trade Fixtures, Utility Installations and Lessee owned Alterations
existing at the time of such damage. If the Premises are to be repaired in
accordance with the foregoing, Lessee shall make available to Lessor any portion
of insurance proceeds it receives which are allocable to any Lessor Improvements
installed by Lessor. Lessee shall fully cooperate with Lessor in removing
Lessee’s personal property, Trade Fixtures, and any debris from the Premises to
facilitate the making of repairs. If the Lease is terminated pursuant to this
Paragraph 9, Lessor shall, subject to the rights of any Lenders, be entitled to
receive and retain all insurance proceeds resulting from or attributable to such
damage or destruction, except for proceeds payable under policies obtained by
Lessee which specifically insure Lessee’s personal property and Trade Fixtures.

61. Real Property Taxes. The following is added to Paragraph 10.2 of the Lease:
“With regard to Real Property Taxes only, Lessee shall be responsible for
payment of an amount equal to the sum of (i) Lessee’s Share of the value of the
land comprising the Project, plus (ii) Lessee’s Share of the assessed value of
the Building, which allocation between the land and the Building may be based on
Landlord’s good faith reasonable judgment following review of the County
Assessor’s statements. The parties agree that Lessor shall not be responsible
for any such payments, but that Lessor may, at its discretion, allocate the
responsibility for all such payments consistent with the above, and shall
invoice Lessee for them, in which case Lessee shall make those payments to
Lessor as additional rent within ten (10) days of receipt of any such invoice.”

62. Utilities. Lessee shall bear the cost of water supplied to the Premises as a
“Common Area Operating Expense” pursuant to Paragraph 4.2. Paragraph 11 of the
Lease is supplemented to provide that (i) Lessee shall cause all utilities
(other than water) to be placed in Lessee’s name and for all of such utility
charges to be directly paid by Lessee to the applicable utility providers, and
(ii) Lessor shall have no obligation, liability or responsibility for the
provision of utility services to the Premises or for any interruption in same,
and Lessee hereby waives all claims, damages and losses against Lessor arising
therefrom.

63. Additional Terms and Conditions to Assignment and Subletting.

(a) Paragraph 12.2 of the Lease is supplemented by the following:

(h) Upon receiving Lessee’s notice requesting an assignment or subletting of all
or any portion of the Premises, which notice shall be delivered to Lessor not
less than thirty (30) days prior to the proposed assignment or subletting,
together with all information required pursuant to this Paragraph 12, Lessor
shall provide or withhold its consent as follows:

Lessor may refuse to consent on any commercially reasonable grounds, but shall
only consent if the proposed assignment or subletting meets the following
conditions:

(A) The assignment or subletting shall be on the same terms and conditions set
forth in Lessee’s notice given to Lessor;

(B) No assignment or subletting shall be valid, and no assignee, sublessee or
transferee (collectively, “Transferee”) shall take possession of any of the
Premises until an original of the duly executed counterpart of the assignment or
subletting documentation has been delivered to Lessor;

(C) No Transferee shall be an existing tenant of the Project nor have been
negotiating with Lessor during the immediately preceding thirty (30) days for
space in the Project;

(D) The proposed use of the Premises by the Transferee shall be permitted by the
use provisions of this Lease;

(E) The Transferee has the financial capability to fulfill the obligations
imposed by the assignment or subletting, and the Transferee demonstrates, in
Lessor’s business judgment, that it is able to perform the obligations on
Transferee’s part to be performed under the Lease; and

(F) If (i) the proposed Transferee’s anticipated use of the Premises does not
involve the generation, storage, use, treatment or disposal of Hazardous
Substances; (ii) the proposed Transferee has not been required by any prior
lessor, lender, or governmental authority to take remedial action in connection
with Hazardous Substances contaminating a property if the contamination resulted
from such Transferee’s actions or use of the property in question; or (iii) the
proposed Transferee is not subject to an enforcement order issued by any
governmental authority in connection with the use, disposal, or storage of a
Hazardous Substance.

(i) Lessee agrees that one hundred percent (100%) of any amounts paid by the
assignee or sublessee, however described, in excess of the Base Rent payable by
Lessee hereunder (or, in the case of sublease of a portion of the Premises, in
excess of the Base Rent reasonably allocable to such portion), shall be the
property of Lessor and such amounts shall be payable directly to Lessor by the
assignee or sublessee, subject to Paragraph 12.3 of the Lease. At Lessor’s
request, a written agreement shall be entered into by and among Lessee, Lessor
and the proposed assignee or sublessee confirming the requirements hereof.

(j) Notwithstanding anything in Paragraph 12 to the contrary, a public offering
of Lessee’s stock or shares shall not be deemed as an assignment under the
Lease.

(b) The following is added as new Paragraph 12.4:

12.4 Permitted Assignment or Subletting to Lessee Affiliate. Notwithstanding any
contrary provision of Article 12, Lessor’s consent to any proposed assignment or
subletting shall not be required for any Permitted Transfer to a Lessee
Affiliate as defined in and pursuant to attached Lease Rider No. 3; provided,
however, (A) as a condition to any Permitted Transfer, Lessee shall have
provided Lessor, at least thirty (30) days before the effective date of the
proposed Permitted Transfer, with reasonable supporting documentation
establishing that, as applicable, the proposed assignee or sublessee qualifies
as a Lessee Affiliate and/or the proposed assignment qualifies as a Proposed
Transfer, and (B) notwithstanding any Permitted Transfer, (1) Lessee shall at
all times continue to remain directly and primarily liable under this Lease,
(2) the use by such Permitted Transferee shall be the Agreed Use, and (3) no
such Transfer otherwise permitted by this Paragraph may be made by Lessee to a
transferee that is then insolvent or then involved in a bankruptcy proceeding.

64. Additional Rights and Remedies.

(a) Any written notice given under Paragraph 13.1 of the Lease shall be in lieu
of, and not in addition to, the notice requirements of California Code of Civil
Procedure Section 1161 et seq.

(b) In the event Lessor conducts any repair, maintenance, refurbishment or other
work on behalf of Lessee either during the Lease Term or after termination and
surrender, Lessor shall be authorized to charge Lessee, in addition to the cost
of such work, a construction management fee equal to fifteen percent (15%) of
the cost of such work.

65. Limitation on Liability. Paragraph 20 of the Lease is supplemented by the
following:

(a) Limitation on Liability. If Lessor shall fail to perform any covenant, term,
or condition of the Lease upon Lessor’s part to be performed, Lessee shall be
required to deliver to Lessor written notice of the same.

(b) The following is added to Paragraph 20 of the Lease:

20.1 Any claim, demand or right of any kind by Lessee which is based upon or
arises in connection with the Lease shall be barred unless Lessee commences an
action thereon within the earlier of (i) six (6) months after the date that
Lessee discovers the act, omission, event or default upon which the claim,
demand or right arises, or (ii) twelve (12) months after the date that the act,
omission, event or default upon which the claim, demand or right arises, has
occurred.

66. Holdover Protections. Paragraph 26 of the Lease is supplemented as follows:

Lessee indemnifies Lessor from all loss or liability arising from any holding
over by Lessee without Lessor’s express written consent or failure of Lessee to
surrender the Premises in accordance with Paragraph 7.4(c), including, without
limitation, claims made by succeeding lessees or losses due to lost
opportunities to lease to succeeding lessees.

67. Mortgage Protections. The following is added to Paragraph 30 of the Lease:

30.5 Mortgagee Protections. Once Lessee has received written notice identifying
the name and address of a Lender holding a Security Device on the Premises,
Lessee agrees to notify such Lender by certified mail, return receipt requested,
with postage prepaid, of any default on the part of Lessor under this Lease, and
Lessee further agrees that, notwithstanding any provisions of this Lease, no
cancellation or termination of this Lease and no abatement or reduction of the
rent payable hereunder shall be effective unless the Lender has received notice
of the same and shall have failed within thirty (30) days after the time when it
shall have become entitled under the Security Devise to remedy the same, to
commence to cure such default and thereafter diligently prosecute such cure to
completion, and if the Lender needs to obtain possession of the Premises to cure
such default, to allow the Lender to obtain possession of the Premises provided
the Lender commences judicial or non-judicial proceedings to obtain possession
within such period and thereafter diligently prosecutes such efforts and cure to
completion. It is understood that the Lender shall have the right, but not the
obligation, to cure any default on the part of Lessor. Lessee agrees that if a
Lender shall succeed to the interest of Lessor under this Lease, neither the
Lender nor its successors or assigns shall be: bound by any assignment (except
as otherwise expressly permitted hereunder), surrender, release, waiver,
amendment or modification of this Lease made without such Lender’s prior written
consent; or obligated to make any payment to Lessee or other prepaid charge to
Lessee held by Lessor for any purpose unless the Lender shall have come into
exclusive possession of such charge. In addition, if a Lender shall succeed to
the interest of Lessor under this Lease, the Lender shall have no obligation,
nor incur any liability, beyond its then equity interest, if any, in the
Premises. In the event that a Lender (or any person or entity to whom the
Security Device may subsequently be assigned) notifies Lessee of a default under
the Security Device and demands that Lessee pay its rent and all other sums due
under this Lease to the Lender, Lessee shall honor such demand without inquiry
and pay its rent and all other sums due under this Lease directly to the Lender
or as otherwise required pursuant to such notice and shall not thereby incur any
obligation or liability to Lessor.

68. Signs. Paragraph 34 of the Lease is supplemented to provide that Lessee
shall have the right to install one (1) sign on the front of the Building near
Lessee’s entrance identifying Lessee as the Lessee thereof, provided however,
that the location, size, design, graphics, material, color and other physical
aspects of such sign shall be subject to Lessor’s prior written approval, any
covenants, conditions or restrictions encumbering the Building, all permits and
approvals of the City of Los Angeles and any other applicable governmental
authority and Applicable Requirements, and otherwise in accordance with
Paragraph 34. Lessee shall further be responsible, at Lessee’s sole cost and
expense, for the installation, maintenance and repair of such sign, and for its
removal and the repair of any damage to the Building upon the expiration or
earlier termination of the Term.

69. Rules and Regulations. Paragraph 40 of the Lease is supplemented to
incorporate therein and into the Lease any initial Rules and Regulations which
are attached as Exhibit C to the Lease.

70. Lessor Improvements.

(a) Approval of Specifications and Working Drawings; Personnel. Lessor shall, at
Lessor’s sole cost, based on the Approved Drawings and materials and
specifications for the existing warehouse office space in the Building, subject
to this Paragraph 70, construct the leasehold improvements set forth on attached
Exhibit F attached hereto (collectively, the “Lessor Improvements”). All Lessor
Improvements shall belong to and be the property of Lessor. Lessee has received
a copy of the final working drawings and specifications relating to the Lessor
Improvements prepared by HPA Architects dated May 16, 2007 (the “Approved
Drawings”), and hereby approves the working drawings and HPA Architect
(“Architect”) as the architect for the Lessor Improvements. Lessor has selected
Tri-Cities Builders (“Contractor”) as the general contractor to construct the
Lessor Improvements, and Lessee hereby approves of Tri-Cities Builders as the
general contractor. Changes to the Approved Drawings may only be made in strict
accordance with subparagraph (b), below, and the term “Approved Drawings” shall
include such changes. The Approved Drawings and construction of the Lessor
Improvements and Additional Lessee Improvements (defined below) shall be in full
compliance with all Applicable Requirements.

(b) Change Orders. If Lessee requests any change, addition or alteration to the
Approved Drawings (a “Change”), Lessee shall request such Change by providing
written notice to Lessor, and Lessor may consult with the Architect or
Contractor and shall give Lessee a written estimate of the costs of engineering
and design services to prepare working drawings for the additional, revised or
modified improvements requested by Lessee (collectively “Additional Lessee
Improvements ”) in accordance with such request and an estimate of the resulting
time delay. If within three (3) business days of receipt of Lessor’s notice,
Lessee provides written notice to Lessor that it approves Lessor’s estimates,
Lessor shall have working drawings prepared for the Additional Lessee
Improvements if the requested Change is such that working drawings are
reasonably required (as determined solely by the Architect), and Lessee shall
reimburse Lessor for the cost thereof within ten (10) days after receiving
written request from Lessor. Promptly upon the completion of the revised working
drawings, Lessor shall notify Lessee of the estimated cost and delays in
completion of the Additional Lessee Improvements as compared to the Lessor
Improvements, and the additional costs of such completion associated with such
Change will be chargeable solely to Lessee. Lessee shall, within two (2)
business days of receiving such notice, notify Lessor whether it desires to
proceed with such Change (“Lessee’s Approved Change”). Failure of Lessee to so
respond within this two (2) day period shall be deemed to be a disapproval of
the Change. Lessee shall pay Lessor an amount equal to the estimated cost of the
Change within ten (10) days of Lessee’s Approved Change. Any time associated
with, or delay in, the completion of the Additional Lessee Improvements
(including any halt in construction during the approval periods or failure to
pay the cost of the Change) resulting from such Changes shall constitute a
Lessee Delay. Lessor may, in its reasonable discretion, halt construction of the
Additional Lessee Improvements upon receipt of a request for additional Change
orders. Within five (5) days after Lessor notifies Lessee that the work in
connection with a Change has been completed and the final cost thereof, any
difference between that Cost and the estimate thereof paid to Lessor by Lessee
as provided above shall be adjusted by Lessor or Lessee, as applicable, paying
the other party the amount of any such difference. To the extent any requested
Change results in a any change required by the Building Department of the City
of Los Angeles and/or requires a resubmittal of the Approved Plans or any
portion thereof to the Building Department, any resulting delay shall under all
circumstances be constitute a Lessee Delay. Under no circumstances shall Lessor
be required to approve any Change which, in Lessor’s sole and exclusive
judgment, will or potentially could (a) result in the Lessor Improvements or
Additional Lessee Improvements not conforming to Applicable Law (b) adversely
impact the structural integrity of the Building or (c) results in the design and
construction of improvements specific for Lessee’s particular industry or use of
the Premises (the “Specific Use”) such that Lessor, in Lessor’s reasonable
business judgment, determines that it is unlikely that such leasehold
improvements can be utilized or would be required by a successor tenant of the
Building that is not using the Premises for the Specific Use.

(c) Commencement Date. Under no circumstances shall Contractor’s failure to
complete the Additional Lessee Improvements in a timely manner or in excess of
an approved budget in any way affect the Commencement Date as established
pursuant to Paragraph 1.3 the Basic Provisions, notwithstanding if the failure
to complete was as a result of Lessee Delays.

(d) Permits. Notwithstanding the foregoing, Lessee shall be responsible, at
Lessee’s sole cost, for (i) obtaining all business use permits and licenses
required by any governmental agency or regulatory body in connection with
Lessee’s use and occupancy of the Premises, including without limitation, all
permits that may be required by the Environmental Protection Agency, the Air
Quality Management District, and/or the California Department of Health
Services, and (ii) satisfying all requirements of any governmental or
quasi-governmental agencies (including the Fire Department) in connection with
any of the fixturizing, including installation of racking, and procurement of
racking and/or high-pile storage permits, if and to the extent required, and
satisfaction of any requirements in connection therewith.

71. Letter of Credit. Paragraph 5 of the Lease is supplemented as follows:
“Concurrently with Lease signing and as a condition for Lessor’s benefit to the
effectiveness of this Lease, Lessee shall deliver to Lessor an original,
irrevocable standby letter of credit (the “Letter of Credit”) naming Lessor as
beneficiary in the initial amount of Two Hundred Thousand and 00/100 Dollars
($200,000), which amount may be adjusted pursuant to this Paragraph, and in the
form of the attached Exhibit G, which Letter of Credit shall be maintained
throughout the Term. Provided Lessee is not in Default hereunder, after the 12th
month of the Term and on each twelve (12) month anniversary thereafter during
the Term, Lessee may reduce the amount of the Letter of Credit existing at the
time of such reduction by Forty Thousand Dollars ($40,000.00) (each an “LOC
Reduction”), provided, however, (i) in no event shall the amount of the Letter
of Credit during the Term decrease below Forty Thousand Dollars ($40,000.00),
and (ii) in the event of a Lessee Breach after a LOC Reduction, Lessee shall
immediately replenish the Letter of Credit to Two Hundred Thousand and 00/100
Dollars ($200,000). All LOC Reduction requests by Lessee to the issuing bank
shall be in writing executed by Lessee and Lessor. Lessor shall have the right
to draw upon the Letter of Credit at any time in the event of a Breach by Lessee
or to otherwise compensate Lessor for any damage Lessor incurs as a result of
Lessee’s failure to perform any of its obligations hereunder. The Letter of
Credit shall (i) be issued by Bank of America or another major commercial bank
reasonably acceptable to Lessor, with a Los Angeles, California service and
claim point for the Letter of Credit, (ii) have an expiration date not earlier
than the sixtieth (60th) day after the expiration date of the Term (“Expiration
Date”), and (iii) shall provide that Lessor may make partial and multiple draws
thereunder, up to the face amount thereof. In addition, the Letter of Credit
shall provide that in the event of Lessor’s assignment or transfer of its
interest in this Lease, the Letter of Credit shall be freely transferable by
Lessor, without charge and without recourse, to the assignee or transferee of
such interest and the banks shall confirm the same to Lessor and such assignee
or transferee. The Letter of Credit shall provide for payment to Lessor upon the
issuer’s receipt of a sight draft from Lessor together with Lessor’s certificate
certifying that the requested sum is due and payable from Lessee and Lessee has
failed to pay such sum. If the Letter of Credit has an expiration date earlier
than the Expiration Date, then throughout the Term hereof (including any renewal
or extension of the Term), Lessee shall provide evidence of renewal of the
Letter of Credit to Lessor at least sixty (60) days prior to the date the Letter
of Credit expires. If Lessor draws on the Letter of Credit pursuant to the terms
hereof, Lessee shall immediately replenish the Letter of Credit or provide
Lessor with an additional letter of credit conforming to the requirements of
this Paragraph so that the amount available to Lessor from the Letter of
Credit(s) provided hereunder is at all times the amount required under this
Lease. Lessee’s failure to deliver any replacement, additional or extension of
the Letter of Credit, or evidence of renewal of the Letter of Credit, within the
time specified under this Lease shall be an automatic Breach and entitle Lessor
to draw upon the full amount of the Letter of Credit, and any such cash amount
not applied to any then existing Default shall be held as a cash security
deposit pursuant to Paragraph 5. If Lessor liquidates the Letter of Credit as
provided in the preceding sentence, Lessor shall hold the funds received from
the Letter of Credit as security for Lessee’s performance under this Lease, and
Lessor shall not be required to segregate such security deposit from its other
funds and no interest shall accrue or be payable to Lessee with respect thereto.
No holder of any mortgage or deed of trust constituting a lien against the
Building, nor any purchaser at any judicial or private foreclosure sale of the
Building or any portion thereof, shall be responsible to Lessee for such
security deposit unless and only to the extent such holder or purchaser shall
have actually received the same. If Lessee is not in default at the expiration
or termination of this Lease, Lessor shall return to Lessee the Letter of Credit
then held by Lessor within sixty (60) days following expiration or earlier
termination; provided, however, that in no event shall any such return be
construed as an admission by Lessor that Lessee has performed all of its
covenants and obligations hereunder.

72. Confidentiality. Lessee acknowledges and agrees that the terms of the Lease
are confidential and constitute proprietary information of Lessor. Disclosure of
the terms could adversely affect the ability of Lessor to negotiate other leases
and impair Lessor’s relationship with other tenants. Accordingly, Lessee agrees
that it, its employees, agents, attorneys and brokers shall not disclose the
terms and conditions of the Lease to any other person or entity, including
without limitation other brokers, attorneys, tenants or prospective tenants of
Lessor, without the prior written consent of Lessor, which may be withheld in
Lessor’s sole discretion.

73. Waiver of Jury Trial. The following is added to Paragraph 47 of the Lease:

Waiver of Jury Trial/Judicial Reference/Lis Pendens.

TO THE FULLEST EXTENT NOW OR HEREAFTER PERMITTED BY LAW, EACH PARTY TO THIS
LEASE HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS LEASE OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (ii) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE PREMISES OR DEALINGS OF
THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS LEASE OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY. NOTWITHSTANDING
THE FOREGOING TO THE CONTRARY, IF THE JURY TRIAL WAIVER CONTAINED HEREIN SHALL
BE HELD OR DEEMED TO BE UNENFORCEABLE, EACH PARTY HERETO HEREBY EXPRESSLY AGREES
TO SUBMIT TO JUDICIAL REFERENCE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE
SECTIONS 638 THROUGH 645.1 ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
HEREUNDER FOR WHICH A JURY TRIAL WOULD OTHERWISE BE APPLICABLE OR AVAILABLE.
PURSUANT TO SUCH JUDICIAL REFERENCE, THE PARTIES AGREE TO THE APPOINTMENT OF A
SINGLE REFEREE AND SHALL USE THEIR BEST EFFORTS TO AGREE ON THE SELECTION OF A
REFEREE. IF THE PARTIES ARE UNABLE TO AGREE ON A SINGLE A REFEREE, A REFEREE
SHALL BE APPOINTED BY THE COURT UNDER CALIFORNIA CODE OF CIVIL PROCEDURE
SECTIONS 638 AND 640 TO HEAR ANY DISPUTES HEREUNDER IN LIEU OF ANY SUCH JURY
TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT THE APPOINTED REFEREE SHALL HAVE
THE POWER TO DECIDE ALL ISSUES IN THE APPLICABLE ACTION OR PROCEEDING, WHETHER
OF FACT OR LAW, AND SHALL REPORT A STATEMENT OF DECISION THEREON; PROVIDED,
HOWEVER, THAT ANY MATTERS WHICH WOULD NOT OTHERWISE BE THE SUBJECT OF A JURY
TRIAL WILL BE UNAFFECTED BY THIS WAIVER AND THE LEASES CONTAINED HEREIN. THE
PARTIES HERETO HEREBY AGREE THAT THE PROVISIONS CONTAINED HEREIN HAVE BEEN
FAIRLY NEGOTIATED ON AN ARMS-LENGTH BASIS, WITH BOTH SIDES AGREEING TO THE SAME
KNOWINGLY AND BEING AFFORDED THE OPPORTUNITY TO HAVE THEIR RESPECTIVE LEGAL
COUNSEL CONSENT TO THE MATTERS CONTAINED HEREIN. ANY PARTY TO THIS LEASE MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY AND THE LEASES CONTAINED HEREIN REGARDING THE APPLICATION OF
JUDICIAL REFERENCE IN THE EVENT OF THE INVALIDITY OF SUCH JURY TRIAL WAIVER. AS
FURTHER MATERIAL CONSIDERATION TO LESSOR ENTERING INTO THIS LEASE WITH LESSEE,
LESSEE HEREBY WAIVES ALL RIGHTS TO RECORD A LIS PENDENS AGAINST THE PREMISES,
THE BUILDING, THE PROJECT OR ANY PART THEREOF UNDER SECTION 405 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE, OR ANY OTHER PROVISION OF LAW, IF A DISPUTE
ARISES CONCERNING THIS LEASE OR LESSEE’S USE OR OCCUPANCY OF THE PREMISES. THE
PROVISIONS OF THIS PARAGRAPH 47 SHALL SURVIVE THE TERMINATION OF THE LEASE.

3

     
 
  By LESSEE:
 
   
By LESSOR:


--------------------------------------------------------------------------------


SUNSHINE DISTRIBUTION, L.P.,
  ENOVA SYSTEMS, INC.,
a California corporation
By:
a Delaware limited partnership
By: Fremont Associates, Inc., a
California
corporation, Property Manager
  Name: Michael Staran
Its: Chief Executive
Officer
By:
By:
Name: F. Michael Krotz
Its: President
  Name: Jarett Lee Fenton
Its: Chief Executive
Officer

4

EXHIBIT A

SITE PLAN OF PREMISES

5

EXHIBIT B

SITE PLAN OF PROJECT

HARBOR GATEWAY COMMERCE CENTER

6

EXHIBIT C

RULES AND REGULATIONS
(Industrial; Multi-Tenant)

This Exhibit sets forth the rules and regulations governing Lessee’s use of the
Project and the Premises leased to Lessee pursuant to the terms, covenants and
conditions of the Lease to which this Exhibit is attached and therein made part
thereof. Unless otherwise defined, capitalized terms used herein shall have the
same meanings as set forth in the Lease. In the event of any conflict or
inconsistency between this Exhibit and the Lease, the Lease shall control.

1. Any and all loading and unloading of goods shall be done only in the area
identified as “Fenceable Yard Area” in Exhibit A of the Lease. Lessee shall not
allow any trucks to be staged or parked outside of the “Fenceable Yard Area.”

2. All truck deliveries shall be accomplished expeditiously. During delivery,
all diesel engines on larger trucks with semi-tractor trailers shall be shut
off, ameliorate noise and air pollution.

3. Any and all trash, refuse and garbage shall be kept in the trash enclosures
specified for Lessee’s use and shall be placed on containers designated for
collection. Lessee shall not burn any trash or garbage of any kind in or about
the Premises or the Building.

4. No aerial shall be erected on the roof or exterior walls of the Premises, or
on the grounds, without in each instance the written consent of Lessor which
consent shall not be unreasonably withheld or delayed. Any aerial so installed
without such written consent shall be subject to removal without notice at any
time by Lessor, at the sole cost of Lessee.

5. No lessee shall make or permit to be made any unreasonably disturbing noises,
sounds or vibrations, or unreasonably disturb or interfere with occupants of its
building or other buildings in the Project by the use of any musical instrument,
radio, phonograph, unusual noise or in any other way. No loudspeakers,
televisions, phonographs, radios or other devices shall be used in a manner so
as to be heard or seen outside the Premises without the prior written consent of
Lessor. Lessee shall conduct its business so as not to create unreasonable
noise.

6. Lessee shall not place or permit obstructions in the Common Areas or
otherwise take any action which would interfere with the rights of other persons
to use the Common Area without the written consent of the Lessor.

7. Lessee shall not display or sell merchandise, or allow cards, portable signs,
signed vehicles, devices or other objects to be stored or to remain outside the
Premises without the written consent of the Lessor.

8. Lessee and Lessee’s employees shall be required to park their vehicles in an
area designed by Lessor or its agent for such parking.

9. Lessee shall not cause or permit the existence of any obnoxious or foul odors
that disturb the public or other Lessees. Should odors be evident, Lessee shall
be required to take immediate steps to remedy same at Lessee’s expense.

10. Lessee shall not occupy or permit any portion of its Premises to be occupied
for any illegal purposes

11. Lessee shall make NO ROOF PENETRATIONS or install any equipment or platforms
on the roof of the Premises without the prior written consent of Lessor. Lessee
must submit all plans to Lessor for approval, together with the name, address
and telephone number of Lessee’s contractor. All roof penetrations, approved by
Lessor for electrical, plumbing, gas and condensate shall have a metal jack and
shall be covered with one layer of mopped cap sheet.

12. Lessee is solely responsible for the installation of its own security
system, if any.

13. The plumbing facilities shall be used only for the purpose for which they
were constructed. No foreign substance shall be deposited in any toilet or sink,
and the cost of repair from any breakage, stoppage or damage resulting therefor
shall be borne by Lessee. Any additional plumbing vents shall be taken through
the roof and must have prior written approval from Lessor. Any replacement of
toilet fixtures shall be per the same specifications as those installed in the
Premises at the time of original construction.

14. Lessee shall not overload the electrical circuit breaker panel. Any
additional circuits added by Lessee must have prior approval of Lessor which
approval shall not be unreasonably withheld or delayed. When Lessee vacates the
Premises, all light fixtures shall be bulbed as they were when Lessee took
possession of the Premises.

15. When cleaning the glass windows and/or aluminum framing, Lessee must use
only mild soap and water and apply with a sponge. No abrasive materials shall be
used. Ammonia must not be used to clean the windows, as it will cause the
aluminum window frames to deteriorate.

16. If Lessee removes any door hardware and substitutes a different hardware, it
shall be of equal standard to the hardware installed in the Premises at the time
Lessee took possession. At the time Lessee vacates the Premises, the original
hardware shall be reinstalled.

17. No awnings or other projections shall be attached to the outside walls of
the Premises without the prior written consent of the Lessor.

18. Except for Lessee’s signage permitted under the terms of this Lease and
Lessee’s standard signage affixed to any Lessee fleet vehicle parked within the
Building, under no circumstances shall Lessee affix or exhibit any advertising
within the Building that can be seen from the outside of the Premises. In the
event Lessee violates the foregoing, Lessor may remove same without any
liability and may charge Lessee for the cost of such removal.

19. No installation of equipment or storage of any type, including, without
limitation, storage of raw materials, finished product vehicles, and/or shipping
containers, whether permanent or temporary, shall be permitted outside of the
building in which the leased space is located (including, without limitation,
any exclusive parking or truck yard areas), without in each instance the prior
written consent of Lessor. Any submission for consent to any such equipment
installation and/or storage, shall include a description of the location and
general appearance of such installation and/or storage, including a proposed
height limitation. Lessor may require that the installation or storage be
screened or fenced as a condition to Lessor’s approval.

Lessee agrees to comply with all such Rules and Regulations. Should Lessee not
abide by these Rules and Regulations, Lessor or any “Operator,” “Association” or
“Declarant” under any covenants, conditions or restrictions may serve a
three (3) day notice to correct the deficiencies. If Lessee has not corrected
the deficiencies by the end of the notice period, Lessee will be in default of
the Lease, and Lessor and/or its designee shall have the right, without further
notice, to cure the violation at Lessee’s expense.

Lessor reserves the right to amend or supplement the foregoing Rules and
Regulations and to adopt and promulgate additional rules and regulations
applicable to the Premises. Notice of such rules and regulations and amendments
and supplements thereto, if any, shall be given to the Lessee.

Neither Lessor nor Lessor’s employees or agents or any other person or entity
shall be responsible to Lessee or to any other person for the ignorance or
violation of these Rules and Regulations by any other tenant or other person.
Lessee shall be deemed to have read these Rules and Regulations and to have
agreed to abide by them as a condition precedent, waivable only by Lessor, to
Lessee’s occupancy of the Premises.

7

EXHIBIT D

ENVIRONMENTAL QUESTIONNAIRE AND DISCLOSURE STATEMENT

The purpose of this form is to obtain information regarding the use of hazardous
substances on the premises. Prospective tenants should answer the questions in
light of their proposed operations on the Premises. Existing tenants should
answer the questions as they relate to on-going operations on the premises and
should update any information previously submitted. If additional space is
needed to answer the questions, you may attach separate sheets of paper to this
form.

Your cooperation in this matter is appreciated. Any questions should be directed
to, and when completed, the form should be mailed to:

Sunshine Distribution, L.P.,

     

     

Attn:      

Phone:      

1. GENERAL INFORMATION

      Name of Responding
Company:_________________________________________________________________

Check the Applicable Status:
 

Prospective Tenant ¨
Mailing Address:
  Existing Tenant ¨


 
   

Contact Person and Title:      

Telephone Number: ( )      

Address of Leased Premises:     

Length of Lease Term:     

Described the proposed operations to take place on the property, including
principal products manufactured or services to be conducted. Existing tenants
should describe any proposed changes to on-going operations.

     

     

2. STORAGE OF HAZARDOUS MATERIALS

              2.1   Will any hazardous materials be used or stored on-site?    
 
  Wastes
Chemical Products   Yes ¨
Yes ¨   No ¨
No ¨



  2.2   Attach the list of any hazardous materials to be used or stored, the
quantities that will be on-site at any time, and the location and method of
storage (e.g., 55 gallon drums on concrete pad).

3. STORAGE TANKS & SUMPS



  3.1   Is any above or below ground storage of gasoline, diesel, or other
hazardous substances in tanks or sumps proposed or currently conducted on the
premises?

Yes ¨ No ¨

If yes, describe the materials to be stored, and the type, size and construction
of the sump or tank. Attach copies of any permits obtained for the storage of
such substances.

     

     

          3.2   Have any of the tanks or sumps been inspected or tested for
leakage?
 
  Yes ¨   No ¨

         
 
  If so, attach the results.  
3.3   Have any spills or leaks occurred from such tanks or sumps?
 
  Yes ¨
Is so, describe.   No ¨





           

     

          3.4   Were any regulatory agencies notified of the spill or leak?
 
  Yes ¨   No ¨

              If so, attach copies of any spill reports filed, any clearance
letters or other     correspondence from regulatory agencies relating to the
spill or leak. 3.5   Have any underground storage tanks or sumps been taken out
of service or removed?
 
  Yes ¨   No ¨

If yes, attach copies of any closure permits and clearance obtained from
regulatory agencies relating to closure and removal of such tanks.

8



4.   SPILLS

          4.1   During the past year, have any spills occurred on the premises?
 
  Yes ¨   No ¨

              If so, please describe the spill and attach the results of     any
testing conducted to determine the extent of such
 
  spills.  
4.2   Were any agencies notified in connection with such spills?
 
  Yes ¨   No ¨

              If so, attach copies of any spill reports or other correspondence
with regulatory agencies. 4.3   Were any clean-up actions undertaken in
connection with the spills?
 
  Yes ¨   No ¨

If so, briefly describe the actions taken. Attach copies of any clearance
letters obtained from any regulatory agencies involved and the results of any
final soil or groundwater sampling done upon completion of the clean-up work.



           

     

5. WASTE MANAGEMENT

          5.1   Has your company been issued an EPA Hazardous Waste
Generator I.D. Number?
 
  Yes ¨   No ¨ 5.2   Has your company filed a biennial report as a hazardous
waste generator?
 
  Yes ¨   No ¨

If so, attach a copy of the most recent report filed.



  5.3   Attach the list of the hazardous waste, if any, generated or to be
generated at the premises, its hazard class and the quantity generated on a
monthly basis.



  5.4   Describe the method(s) of disposal for each waste. Indicate where and
how often disposal will take place.



           

     

     



  5.5   Indicate the name of the person(s) responsible for maintaining copies of
hazardous waster manifests completed for off-site shipments of hazardous waste.

     



  5.6   Is any treatment or processing of hazardous wastes currently conducted
or proposed to be conducted at the premises:

Yes ¨ No ¨

If yes, please describe any existing or proposed treatment methods.

     

     

     



  5.7   Attach copies of any hazardous waste permits or licenses issued to your
company with respect to its operations on the premises.

6. WASTEWATER TREATMENT/DISCHARGE

         
6.1
  Do you discharge wastewater to:  
    ____________ storm drain?____________ sewer?     ____________ surface
water?____________ no industrial discharge 6.2   Is your wastewater treated
before discharge?
 
  Yes ¨   No ¨

If yes, describe the type of treatment conducted.      



  6.3   Attach copies of any wastewater discharge permits issued to your company
with respect to its operations on the premises.

7. AIR DISCHARGES

          7.1   Do you have any air filtration systems or stacks that discharge
into the air?
 
  Yes ¨   No ¨



  7.2   Do you operate any of the following types of equipment, or any other
equipment requiring an air emissions permit?

         
 
       Spray booth
     Dip tank
     Drying oven
     Incinerator  



    _____________ Other (Please Describe)     _____________ No Equipment
Requiring Air Permits 7.3   Are air emissions from your operations monitored?
 
  Yes ¨   No ¨

If so, indicate the frequency of monitoring and a description of the monitoring
results.

     

7.4 Attach copies of any air emissions permits pertaining to your operations on
the premises.

8. HAZARDOUS MATERIALS DISCLOSURES



  8.1   Does your company handle hazardous materials in a quantity equal to or
exceeding an aggregate of 500 pounds, 55 gallons, or 200 cubic feet?

Yes ¨ No ¨



  8.2   Has your company prepared a hazardous materials management plan
(“business plan”) pursuant to County Fire Department requirements?

Yes ¨ No ¨

         
 
  If so, attach a copy of the business plan.  
8.3   Are any of the chemicals used in your operations regulated under
Proposition 65?
 
  Yes ¨   No ¨

If so, describe the actions taken, or proposed actions to be taken, to comply
with Proposition 65 requirements.

     



  8.4   Describe the procedures followed to comply with OSHA Hazard
Communication Standard requirements.



           

9. ENFORCEMENT ACTIONS, COMPLAINTS



  9.1   Has your company even been subject to any agency enforcement actions,
administrative orders, or consent decrees?

Yes ¨ No ¨

If so, describe the actions and any continuing compliance obligations imposed as
a result of these actions.



           



  9.2   Has your company even received requests for information, notice or
demand letters, or any other inquiries regarding its operations?

Yes ¨ No ¨



  9.3   Have there ever been, or are there now pending, any lawsuits against the
company regarding any environmental or health and safety concerns?

         
 
  Yes ¨   No ¨ 9.4   Has an environmental audit even been conducted at your
company’s current facility?
 
  Yes ¨   No ¨

If so, discuss the results of the audit.      

          9.5   Have there been any problems or complains from neighbors at the
company’s current facility?
 
  Yes ¨   No ¨

If so, describe them and identify the complaining party.

     

ENOVA SYSTEMS, INC.,

a California corporation

By:

Name:

Its:

By:

Name:

Its:

Date:

9

EXHIBIT E

PARKING PLAN

10

EXHIBIT F

LESSOR IMPROVEMENTS DESCRIPTION



  1.   Approximately 5,914 square feet of ground floor and standard,
industrial-grade open space office, comprised of three (3) private offices under
the mezzanine and two (2) restrooms;



  2.   Drop ceiling (same material as second floor);



  3.   2’ x 4’ warehouse lighting in open plan;



  4.   Furring concrete walls and plywood walls;



  5.   Installation of HVAC in open plan;



  6.   Installation of electrical duplexes in open plan spacing;



  7.   Installation of carpet and base to match grade and specifications in the
existing 2nd floor space; and



  8.   Additional office space, electrical for furniture or equipment and W.H.
Improvements shall be designed, permitted and constructed by Lessee at its sole
cost.

11





EXHIBIT G

FORM OF LETTER OF CREDIT



    Name and address of Issuing Bank:  

     
Date of Issue:
Irrevocable Letter of Credit No.
       , 20     


 
   
For Account of:
  Enova Systems, Inc.



    Name and Address of Beneficiary: Sunshine Distribution L.P.  

Amount: $200,000

Ladies and Gentlemen:

At the request of Enova Systems, Inc., a California corporation (“Account
Party”), we hereby establish and issue in favor Sunshine Distribution L.P., a
Delaware limited partnership (“Beneficiary”) our irrevocable standby Letter of
Credit No.      in the amount of $200,000.

This Letter of Credit is issued with respect to that American Industrial Real
Estate Association Standard Industrial/Commercial Multi-Tenant Lease—Net dated
October 10, 2007 between Beneficiary as Lessor and Account Party as Lessee (the
“Lease”) wherein Beneficiary leases to Account Party the premises commonly known
as 1560 W. 190th Street, Los Angeles, California (the “Premises”). Our
obligations under this Letter of Credit are solely as set forth herein and are
completely independent of the obligations of Account Party under the Lease. We
do not undertake any obligation under the Lease, nor do we undertake any
responsibility to ascertain any facts, or to take any other action with respect
to the Lease. The references to the Lease in this Letter of Credit are solely to
describe the required contents of the sight draft and of the “Certificate” (as
defined below).

Funds under this Letter of Credit are available to the Beneficiary against
presentation of the following documents at our office located at      ,
California prior to the close of business at said office on the expiration date
set forth below:

1. The original of this Letter of Credit; and

2. A sight draft in an amount not exceeding the amount of this Letter of Credit;
and



  3.   A certificate (the “Certificate”) executed by Beneficiary stating that
(i) Account Party is in “Breach” under Paragraph 13.1 of the Lease and (ii) as a
result of such “Breach,” the amount of the draft presented concurrently with the
Certificate is due, owing and unpaid from Account Party to Beneficiary.  

The expiration date of this letter of credit is one (1) year from the date of
issuance; provided, however, that the expiration date of this Letter of Credit
shall be automatically extended for up to one (1) year from the present
expiration date unless we provide Beneficiary and Account Party with written
notice of our election not to extend the expiration date (the “Notice of
Non-Renewal”) not later than thirty (30) days prior to the then-applicable
expiration date. A Notice of Non-Renewal shall be effective when actually
delivered to the address of Beneficiary set forth above (or such other address
as you shall specify to us for such purpose by written notice received by us
before the Notice of Non-Renewal is sent). This Letter of Credit shall in any
event have a final expiration date of no sooner than the Expiration Date (as
defined in the Lease). The amount or any other term of the Letter of Credit
shall not be modified without the signature of both Beneficiary and Account
Party.

This letter of credit is transferable only with the ownership of the Premises.
We will honor complying drafts hereunder presented by such a transferee upon
receipt of a written certification from Beneficiary that Beneficiary has
transferred all its rights to the Premises and under this Letter of Credit to
such a transferee. Upon receipt of such information and documentation, we will
reissue this Letter of Credit naming such transferee as the Beneficiary
hereunder.

This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (1993 revision, International Chamber of Commerce, Paris,
France publication no. 500) and engages us in accordance with the terms thereof.
We hereby engage with you that all drafts drawn under and in compliance with the
terms of this credit will be duly honored if drawn and presented for payment at
this office exactly as set forth above. All drafts must be marked “Drawn under
     Bank Letter of Credit No.      .”

Very truly yours,

Issuing Bank

12

RIDER NO. 1

OPTION TO EXTEND RIDER

This Rider No. 1 is attached to and made a part of that certain Standard
Industrial/Commercial Multi-Tenant Lease- Net (the “Lease”) dated
October 10, 2007 between Sunshine Distribution, L.P., a Delaware limited
partnership (“Lessor”), and Enova Systems, Inc., a California corporation
(“Lessee”), for the premises known as 1560 W. 190th Street, Los Angeles,
California (the “Premises”). Defined or initially capitalized terms in this
Rider have the same meaning as in the Lease (as modified by the Addendum). The
provisions of this Rider shall supersede any inconsistent provisions of the
Lease to the extent of the inconsistency.

If Lessee duly exercises the Option pursuant to Lease Paragraph 52 as set forth
in the Addendum, then the Lease shall continue for the Extension on the same
terms and conditions as set forth in the Lease, except that the monthly Basic
Rent shall be adjusted on the first day of the Extension (the “Extension
Adjustment Date”) to the “fair rental value” of the Premises as of the Extension
Adjustment Date as follows:

At least one hundred fifty (150) days before the Extension Adjustment Date,
Lessor and Lessee shall meet in an effort to negotiate, in good faith, the fair
rental value of the Premises as of the Extension Adjustment Date. If Lessor and
Lessee have not agreed upon the fair rental value of the Premises at least one
hundred (100) days before the Extension Adjustment Date, Lessor and Lessee shall
each appoint an appraiser not later than seventy-five (75) days before the
Extension Adjustment Date. If either Lessor or Lessee fails to appoint its
appraiser within the prescribed time period, the single appraiser appointed
shall determine the fair rental value of the Premises. If both parties fail to
appoint appraisers within the prescribed time periods, then the first appraiser
thereafter selected by a party shall determine the fair rental value of the
Premises. Each party shall bear the cost of its own appraiser, if applicable.
Each appraiser shall have at least ten (10) years’ experience in the appraisal
of first-class industrial projects in the South Bay Region and shall be a member
of one or more professional organizations such as MAI or an equivalent. The
“South Bay Region” shall mean the cities of Torrance, Carson, El Segundo and
Rancho Dominguez. For purposes of such appraisal, “fair rental value” shall mean
the price that a ready and willing tenant would pay, as of the Extension
Adjustment Date, as monthly rent to a ready and willing landlord of comparable
first-class industrial buildings in the South Bay Region area for buildings
comparable to the Premises if that property were exposed for lease on the open
market for a reasonable period of time with a lease comparable to the Lease and
with tenant improvements and freeway access comparable to those in the Premises.
If a single appraiser is chosen, then such appraisal shall determine the fair
rental value of the Premises. Otherwise, if two appraisers are chosen and the
percentage difference between the two appraisals is equal to or less than ten
percent (10%), then the fair rental value of the Premises shall be their
arithmetic average. If, however, the percentage difference between the two
appraisals is greater then ten percent (10%), then the two appraisers shall,
within ten (10) days after delivery of the second appraisal, select a third
appraiser, who shall determine the fair rental value and who shall select the
appraisal closest to such determination of fair rental value. The party whose
appraisal is not chosen by such third appraiser shall pay such third appraiser’s
fees and costs. In no event, however, shall the then-existing monthly rent ever
be reduced by reason of such computation, nor shall there be any rent concession
or additional tenant improvement allowance for the Extension term. Lessor and
Lessee shall instruct the appraiser(s) to complete their determination of the
fair rental value not later than thirty (30) days before the Extension
Adjustment Date. If the fair rental value is not determined before the Extension
Adjustment Date, then Lessee shall continue to pay to Lessor the monthly rent in
effect immediately prior to such Extension, until the fair rental value is
determined. When the fair rental value of the Premises is determined, Lessor
shall deliver notice of that amount to Lessee, and Lessee shall pay to Lessor,
within ten (10) days after receipt of such notice, the difference between the
monthly rent actually paid by Lessee to Lessor and the new monthly rent
determined under this Rider.

13

RIDER NO. 2

HAZARDOUS SUBSTANCES RIDER

This Rider No. 1 is attached to and made a part of that certain Standard
Industrial/Commercial Multi-Tenant Lease- Net (the “Lease”) dated
October 10, 2007 between Sunshine Distribution, L.P., a Delaware limited
partnership (“Lessor”), and Enova Systems, Inc., a California corporation
(“Lessee”), for the premises known as 1560 W. 190th Street, Los Angeles,
California (the “Premises”). Defined or initially capitalized terms in this
Rider have the same meaning as in the Lease (as modified by the Addendum). The
provisions of this Rider shall supersede any inconsistent provisions of the
Lease to the extent of the inconsistency.

1. Lessee agrees that Lessee, its agents and contractors, licensees, or invitees
shall not handle, use, manufacture, store or dispose of any Hazardous Substances
on, under, or about the Premises, without Lessor’s prior written consent (which
consent shall not be unreasonably withheld as long as Lessee demonstrates and
documents to Lessor’s reasonable satisfaction (i) that such Hazardous Substances
(A) are necessary or useful to Lessee’s business; and (B) will be used, kept,
and stored in compliance with all laws relating to any Hazardous Substances so
brought or used or kept in or about the Premises; and (ii) that Lessee will give
all required notices concerning the presence in or on the Premises or the
release of such Hazardous Substances from the Premises) provided that Lessee may
handle, store, use or dispose of products containing small quantities of
Hazardous Substances, which products are of a type customarily found in offices
and households (such as aerosol cans containing insecticides, toner for copies,
paints, paint remover, and the like), provided further that Lessee shall handle,
store, use and dispose of any such Hazardous Substances in a safe and lawful
manner and shall not allow such Hazardous Substances to contaminate the Premises
or the environment.

2. Lessee further agrees that Lessee will not permit any substance suspected of
causing cancer or reproductive toxicity to come into contact with groundwater
under the Premises. Any such substance coming into contact with groundwater
shall be considered a Hazardous Substance for purposes of this Rider.

3. (i) Lessee’s business and operations, and more especially its handling,
storage, use and disposal of Hazardous Substances shall at all times comply with
all applicable laws pertaining to Hazardous Substances. Lessee shall secure and
abide by all permits necessary for Lessee’s operations on the Premises. Lessee
shall give or post all notices required by all applicable laws pertaining to
Hazardous Substances. If Lessee shall at any time fail to comply with this
Paragraph 3, Lessee shall immediately notify Lessor in writing of such
noncompliance.

(ii) Lessee shall provide Lessor with copies of any Material Safety Data Sheets
(as required by the Occupational Safety and Health Act) relating to any
Hazardous Substances to be used, kept, or stored at or on the Premises, at least
thirty (30) days prior to the first use, placement, or storage of such Hazardous
Substance on the Premises. Lessor shall have ten (10) days following delivery of
such Material Safety Data Sheets to approve or forbid, in its sole discretion
subject to the limitation contained in Paragraph 1, above, such use, placement,
or storage of a Hazardous Substance on the Premises.

(iii) Lessee shall not store hazardous wastes on the Premises for more than
ninety (90) days; “hazardous waste” has the meaning given it by the Resource
Conservation and Recovery Act of 1976, as amended. Lessee shall not install any
underground or above ground storage tanks on the Premises. Lessee shall not
dispose of any Hazardous Substance or solid waste on the Premises. In performing
any alterations of the Premises permitted by the Lease, Lessee shall not install
any Hazardous Substance in the Premises without the specific consent of Lessor
attached as an exhibit to this Rider.

(iv) Any increase in the premiums for necessary insurance on the Property which
arises from Lessee’s use and/or storage of Hazardous Substances shall be solely
at Lessee’s expense. Lessee shall procure and maintain at its sole expense such
additional insurance as may be necessary to comply with any requirement of any
federal, state or local governmental agency with jurisdiction.

4. If Lessor, in its sole discretion, believes that the Premises or the
environment have become contaminated with Hazardous Substances that must be
removed under the laws of the state where the Premises are located, in breach of
the provisions of this Lease, Lessor, in addition to its other rights under this
Lease, may enter upon the Premises and obtain samples from the Premises,
including without limitation the soil and groundwater under the Premises, for
the purposes of analyzing the same to determine whether and to what extent the
Premises or the environment have become so contaminated. Lessee shall reimburse
Lessor for the costs of any inspection, sampling and analysis that discloses
contamination for which Lessee is liable under the terms of this Rider. Lessee
may not perform any sampling, testing, or drilling to locate any Hazardous
Substances on the Premises without Lessor’s prior written consent.

5. Without limiting the above, Lessee shall reimburse, defend, indemnify and
hold Lessor harmless from and against any and all claims, losses, liabilities,
damages, costs and expenses, including without limitation, loss of rental
income, loss due to business interruption, and attorneys fees and costs, arising
out of or in any way connected with the use, manufacture, storage, or disposal
of Hazardous Substances by Lessee, its agents or contractors on, under or about
the Premises including, without limitation, the costs of any required or
necessary investigation, repair, cleanup or detoxification and the preparation
of any closure or other required plans in connection herewith, whether voluntary
or compelled by governmental authority. The indemnity obligations of Lessee
under this clause shall survive any termination of the Lease. At Lessor’s
option, Lessee shall perform any required or necessary investigation, repair,
cleanup, or detoxification of the Premises. In such case, Lessor shall have the
right, in its sole discretion, to approve all plans, consultants, and cleanup
standards. Lessee shall provide Lessor on a timely basis with (i) copies of all
documents, reports, and communications with governmental authorities; and
(ii) notice and an opportunity to attend all meetings with regulatory
authorities. Lessee shall comply with all notice requirements and Lessor and
Lessee agree to cooperate with governmental authorities seeking access to the
Premises for purposes of sampling or inspection. No disturbance of Lessee’s use
of the Premises resulting from activities conducted pursuant to this Paragraph 5
shall constitute an actual or constructive eviction of Lessee from the Premises.
In the event that such cleanup extends beyond the termination of the Lease,
Lessee’s obligation to pay rent (including additional rent and percentage rent,
if any) shall continue until such cleanup is completed and any certificate of
clearance or similar document has been delivered to Lessor. Rent during such
holdover period shall be at market rent; if the parties are unable to agree upon
the amount of such market rent, then Lessor shall have the option of
(a) increasing the rent for the period of such holdover based upon the increase
in the cost-of-living from the third month preceding the commencement date to
the third month preceding the start of the holdover period, using such indices
and assumptions and calculations as Lessor in its sole reasonable judgment shall
determine are necessary; or (b) having Lessor and Lessee each appoint a
qualified MAI appraiser doing business in the area; in turn, these two
independent MAI appraisers shall appoint a third MAI appraiser and the majority
shall decide upon the fair market rental for Premises as of the expiration of
the then current term. Lessor and Lessee shall equally share in the expense of
this appraisal except that in the event the rent is found to be within fifteen
percent (15%) of the original rate quoted by Lessor, then Lessee shall bear the
full cost of all the appraisal process. In no event shall the rent be subject to
determination or modification by any person, entity, court, or authority other
than as set forth expressly herein, and in no event shall the rent for any
holdover period be less than the rent due in the preceding period.

6. Notwithstanding anything set forth in this Lease, Lessee shall only be
responsible for contamination of Hazardous Substances or any cleanup resulting
directly therefrom, resulting directly from matters occurring or Hazardous
Substances deposited (other than by contractors, agents or representatives
controlled by Lessor) during the Lease term, and any other period of time during
which Lessee is in actual or constructive occupancy of the Premises. Lessee
shall take reasonable precautions to prevent the contamination of the Premise
with Hazardous Substances by third parties.

7. Any of Lessee’s insurance insuring against claims of the type dealt with in
this Rider shall be considered primary coverage for claims against the Property
arising out of or under this Rider No. 2.

8. In the event of (i) any transfer of Lessee’s interest under this Lease; or
(ii) the termination of this Lease, by lapse of time or otherwise, Lessee shall
be solely responsible for compliance with any and all then effective federal,
state or local laws concerning (i) the physical condition of the Premises or
Project; or (ii) the presence of hazardous or toxic materials in or on the
Premises or Project (for example, the New Jersey Environmental Cleanup
Responsibility Act, the Illinois Responsible Property Transfer Act, or similar
applicable state laws), including but not limited to any reporting or filing
requirements imposed by such laws. Lessee’s duty to pay rent, additional rent,
and percentage rent shall continue until the obligations imposed by such laws
are satisfied in full and any certificate of clearance or similar document has
been delivered to Lessor.

9. All consents given by Lessor pursuant to this Rider shall be in writing and
shall be attached as amendments to this Rider. If such consents are not attached
to this Rider, then such consents will be deemed withheld.

14

RIDER NO. 3

PERMITTED TRANSFERS

This Rider No. 1 is attached to and made a part of that certain Standard
Industrial/Commercial Multi-Tenant Lease- Net (the “Lease”) dated
October 10, 2007 between Sunshine Distribution, L.P., a Delaware limited
partnership (“Lessor”), and Enova Systems, Inc., a California corporation
(“Lessee”), for the premises known as 1560 W. 190th Street, Los Angeles,
California (the “Premises”). Defined or initially capitalized terms in this
Rider have the same meaning as in the Lease (as modified by the Addendum). The
provisions of this Rider shall supersede any inconsistent provisions of the
Lease to the extent of the inconsistency.

Notwithstanding any contrary provision of Paragraph 12 of the Lease, Lessor’s
consent to any assignment or subletting of the Lease or the Premises shall not
be required for any “Permitted Transfer” to a “Lessee Affiliate”; provided,
however, notwithstanding any Permitted Transfer, (i) the provisions of
Paragraphs 12.2 and 12.3 shall apply, (ii) at least thirty (30) days before any
such proposed Permitted Transfer, Lessee shall provide Lessor with written
notice of the proposed Permitted Transfer together with reasonable supporting
documentation substantiating that such assignment or subletting constitutes a
Permitted Transfer, and (iii)  no such assignment or subletting otherwise
permitted by this Rider 3 may be made by Lessee to an assignee or sublessee that
is then insolvent or then involved in a bankruptcy proceeding.

For purposes of this Rider 3, each of the following shall constitute a “Lessee
Affiliate”:

(a) any parent, subsidiary or affiliate or related corporation or entity of
Lessee,

(b) any corporation resulting from a consolidation or merger of Lessee into or
with any other entity where the surviving corporation assumes all obligations of
Lessee under this Lease as a matter of law, or

(c) any corporation or other entity which has acquired more than fifty
percent (50%) of each class of outstanding voting capital stock of Lessee or
substantially all of Lessee’s physical assets.

With respect to any such permitted sublease or assignment (a “Permitted
Transfer”) under this Rider 3, each of the following shall apply as a condition
precedent to the effectiveness of such a Permitted Transfer, except that
clause (v) shall, under the circumstances set forth below, constitute a
condition subsequent to the effectiveness of such Permitted Transfer:



  (i)   The Premises may only be used for the use permitted under this Lease;



  (ii)   Except for a Permitted Transfer described in clause (b), above, the
assignee or sublessee (each a “Permitted Transferee”) shall execute a written
assumption of the obligations of Lessee pursuant to this Lease in form and
substance reasonably satisfactory to Lessor and to any lender, and deliver an
original copy of such executed assumption to Lessor and such lender;



  (iii)   Except for a Permitted Transfer described in clause (a), above, the
Permitted Transferee or survivor shall have an unconsolidated, tangible net
worth equal to the greater of (1) the net worth of Lessee as of the Commencement
Date, or (2) the net worth of Lessee immediately prior to the date of such
Permitted Transfer;



  (iv)   Except for a Permitted Transfer described in clause (b), above, where
Lessee is not the surviving entity (and, in which event, the Transferee
surviving entity shall assume full direct liability hereunder), Lessee shall not
be released from any of its obligations pursuant to this Lease; and



  (v)   At least thirty (30) days prior to the effective date of the Permitted
Transfer, Lessee shall deliver to the lender and Lessor a written notice of the
Permitted Transfer identifying the Permitted Transferee, the effective date of
the Permitted Transfer, the facts which bring such Permitted Transfer within the
scope of this Rider 3 and any changes in the address for notices and billings to
Lessee pursuant to this Lease. If prior disclosure of the proposed Permitted
Transfer is proscribed by applicable law, then such notice shall be provided no
later than ten (10) days after the effective date of the Permitted Transfer.

As used herein, a “parent” of Lessee shall be any person or entity which owns a
majority of the outstanding voting stock or profit and loss interests of Lessee,
a “subsidiary” of Lessee shall be any entity as to which Lessee owns a majority
of the outstanding voting stock or profit and loss interests of such entity, and
an “affiliate” or related corporation or entity” of Lessee means a person or
entity, corporation or otherwise, that through one or more intermediaries,
controls or is controlled by, or is under common control with, Lessee. As used
herein, the word “control” means the right and power to direct or cause the
direction of the management of policies of the person or entity, corporation or
otherwise, through ownership or voting securities (including shareholder
agreements).

15